Exhibit 10.4

AMENDED, RESTATED AND CONSOLIDATED

GROUND LEASE AGREEMENT

BY AND BETWEEN

CALVERT MEMORIAL HOSPITAL OF CALVERT COUNTY

AND

CHP CALVERT MOB OWNER, LLC



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

       Page #   ARTICLE 1 DEMISE OF LAND; COMMON AREAS      2   

1.1

 

Land

     2   

1.2

 

Tenant’s Non-Exclusive Right to Common Areas

     2   

1.3

 

Common Area Improvements and Additional or Modifications to Common Area
Improvements

     3   

1.4

 

Rules Governing Use of Common Areas

     4   

1.5

 

Landlord’s Right to Assign Management Rights and Obligations

     4    ARTICLE 2 TERM      4   

2.1

 

Term

     4   

2.2

 

Possession

     5   

2.3

 

No Renewal or Extension Rights

     5    ARTICLE 3 RENT      5   

3.1

 

Net Rent

     5   

3.2

 

Additional Rent

     7   

3.3

 

Common Area Rent

     8   

3.4

 

Payment; Late Charge

     10    ARTICLE 4 DEVELOPMENT AND CONSTRUCTION BY TENANT AND LANDLORD      11
  

4.1

 

Tenant Alterations

     11   

4.2

 

Landlord Improvements

     11   

4.3

 

Naming Rights

     12    ARTICLE 5 PERMITTED USE; RESTRICTIONS; AND PROHIBITED USES      13   

5.1

 

Permitted Use

     13   

5.2

 

Prohibitions and Limitations on Use

     15   

5.3

 

Prohibited Services for an Occupant’s Own Patients

     16   

5.4

 

Radius Restriction

     16   

5.5

 

Covenant to Operate

     17   

5.6

 

Landlord’s Exemption Rights

     17   

5.7

 

Permitted Medical Retail Activities

     17   

5.8

 

Revisions of Provisions of ARTICLE 5 in the Event of Merger/Acquisition

     18    ARTICLE 6 TENANT FINANCING; LEASEHOLD MORTGAGES      18   

6.1

 

Tenant’s Right to Finance Generally

     18   

6.2

 

Leasehold Mortgages; Protective Provisions

     19   

6.3

 

Financing Terms

     22   

6.4

 

Cross Default Prohibition

     22   



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

       Page #   ARTICLE 7 ASSIGNMENT, MORTGAGES AND SUBLETTING      22   

7.1

 

Assignment

     22   

7.2

 

Covenant Against Encumbrance

     24   

7.3

 

Space Leasing

     24   

7.4

 

Right of First Offer to Lease Available Space

     27   

7.5

 

Subordination; Attornment

     28    ARTICLE 8 PREEMPTIVE RIGHTS      30   

8.1

 

Right of First Offer to Purchase

     30    ARTICLE 9 MANAGEMENT, MAINTENANCE AND REPAIR OF MOB      32   

9.1

 

Management of Property and MOB

     32   

9.2

 

Maintenance of Improvements

     33   

9.3

 

Alterations

     33   

9.4

 

Utilities

     34   

9.5

 

No Landlord Services

     34   

9.6

 

Compliance with Legal Requirements

     34   

9.7

 

No Change in Zoning

     34   

9.8

 

Contest of Laws

     34   

9.9

 

Telecommunications Equipment and Services

     35   

9.10

 

Access Rights for Other Personal Property

     36   

9.11

 

Landlord’s Right to Perform Tenant’s Covenants

     37    ARTICLE 10 INSURANCE AND INDEMNIFICATION      37   

10.1

 

Tenant’s Insurance

     37   

10.2

 

Landlord’s Insurance

     38   

10.3

 

Indemnification of Landlord by Tenant

     38   

10.4

 

Indemnification of Tenant by Landlord

     38   

10.5

 

Hazardous Material – Property

     39   

10.6

 

Hazardous Material – Common Areas

     40   

10.7

 

Survival.

     41    ARTICLE 11 DAMAGE OR DESTRUCTION      41   

11.1

 

Duty to Repair

     41   

11.2

 

Tenant’s Failure to Repair

     41   

11.3

 

Payment of Proceeds

     41   

11.4

 

No Abatement

     42    ARTICLE 12 CONDEMNATION      43   

12.1

 

Participation in Proceedings

     43   

12.2

 

Definitions

     43   

12.3

 

Effect of Taking; Termination of Lease

     43   

12.4

 

Allocation of Proceeds

     43   

12.5

 

Continuation of Lease After Taking

     43   



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

       Page #  

12.6

 

Certain Damages Not Collectible by Tenant

     44   

12.7

 

Taking of Lesser Interests

     44   

12.8

 

Taking for Temporary Use

     44   

12.9

 

Rights of Leasehold Mortgagee

     45    ARTICLE 13 SURRENDER      45   

13.1

 

Surrender of Property

     45   

13.2

 

Removal of Certain Property

     45   

13.3

 

Property Not Removed

     45   

13.4

 

Failure to Vacate

     46   

13.5

 

Survival of Terms

     46    ARTICLE 14 NOTICE      46   

14.1

 

Notice

     46    ARTICLE 15 DEFAULT; REMEDIES      47   

15.1

 

Default of Tenant

     47   

15.2

 

Default of Landlord

     49   

15.3

 

Remedies

     49   

15.4

 

No Waiver

     50   

15.5

 

Tenant’s Remedies

     50   

15.6

 

Tenant’s Bankruptcy

     50    ARTICLE 16 QUIET ENJOYMENT      52   

16.1

 

Tenant’s Right to Quiet Enjoyment

     52   

16.2

 

Landlord’s Right of Entry

     52    ARTICLE 17 ESTOPPEL CERTIFICATES      52   

17.1

 

Estoppel Certificates

     52    ARTICLE 18 LANDLORD’S LIABILITY      53   

18.1

 

Definition of Landlord

     53   

18.2

 

Limitation on Landlord’s Liability

     54    ARTICLE 19 BROKERS      54   

19.1

 

Indemnification for Leasing Commissions

     54    ARTICLE 20 MISCELLANEOUS      54   

20.1

 

Waiver

     54   

20.2

 

Entire Agreement; Amendments

     54   

20.3

 

Standards of Consent and Mutual Agreement to Appointments

     54   

20.4

 

Offer of Lease

     55   

20.5

 

Governing Law

     55   

20.6

 

True Lease

     55   



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

       Page #  

20.7

 

Time is of the Essence

     55   

20.8

 

Counterparts

     56   

20.9

 

Recorded Memorandum

     56   

20.10

 

Single Ownership

     56   

20.11

 

WAIVER OF TRIAL BY JURY

     56   

LIST OF EXHIBITS

 

Exhibit A    -      Land Exhibit 5.2    -      Prohibitions and Limitations on
Use Exhibit 5.4    -      Zip Codes Exhibit 7.3 (i)    -      Proposed Tenant
Form Exhibit 10.1    -      Insurance



--------------------------------------------------------------------------------

AMENDED, RESTATED AND CONSOLIDATED GROUND LEASE

THIS AMENDED, RESTATED AND CONSOLIDATED GROUND LEASE AGREEMENT (“Lease”), dated
as of August 30, 2013 (the “Lease Effective Date”), is by and between CALVERT
MEMORIAL HOSPITAL OF CALVERT COUNTY, a Maryland not-for-profit corporation
(“Landlord”), and CHP CALVERT MOB OWNER, LLC, a Delaware limited liability
company (“Tenant”). Each of Landlord and Tenant is a “Party” and collectively,
the “Parties.”

WHEREAS, Landlord owns certain real estate in Calvert County, Maryland, part or
all of which has been developed into a “medical campus” (the “Campus”); and

WHEREAS, on June 22, 1989, Landlord leased to Calvert Medical Office Building
Limited Partnership, a Maryland limited partnership (the “Limited Partnership”),
a portion of the Campus in accordance with the terms of a Ground Lease Agreement
by and between Landlord and the Limited Partnership (the “MOB I Ground Lease
Agreement”); and

WHEREAS, on October 31, 1997, Landlord leased to Calvert Health Ventures, Inc.,
a for-profit subsidiary of Calvert Memorial Hospital (“Health Ventures”) a
portion of the Campus in accordance with the terms of a Ground Lease Agreement
by and between Landlord and Health Ventures (the “MOB II Ground Lease
Agreement”). Subsequently, by Assignment of Lease and Consent, Health Ventures
assigned its leasehold interest in the MOB II Ground Lease Agreement to CMH II
Holding Co., a Maryland non-profit corporation (“Holding II”); and

WHEREAS, effective January 1, 2000, Landlord leased to Holding II a portion of
the Campus in accordance with the terms of a Ground Lease Agreement by and
between Landlord and Holdings II (the “MOB III Ground Lease Agreement, and
together with the MOB I Ground Lease Agreement and the MOB II Ground Lease
Agreement, the “Original Ground Lease Agreements”); and

WHEREAS, the Limited Partnership and Holding II separately constructed what is
now one fully integrated medical office building containing approximately 79,780
rentable square feet (the “MOB”) on the land that is referred to in the Original
Ground Lease Agreements; and

WHEREAS, concurrently with the execution of this Lease, the Limited Partnership
and Holdings II have assigned all of their right, title and interest in and to
the Ground Lease Agreements to Tenant and have sold to Tenant all of their
right, title and interest in and to the MOB; and

WHEREAS, Landlord and Tenant desire to consolidate the three (3) Original Ground
Lease Agreements into one (1) ground lease and to make a number of modifications
to the terms of the Original Ground Lease Agreements and have elected to
consolidate, amend and restate the Original Ground Lease Agreements in their
entirety in the form set forth herein below; and

 

1



--------------------------------------------------------------------------------

WHEREAS, in the event of any conflict or inconsistency between any of the terms
or provisions of any of the Original Ground Lease Agreements and the terms and
provisions of this Lease, the terms and provisions of this Lease shall prevail
and be controlling.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, Landlord does hereby demise and lease to
Tenant the Property (hereinafter defined) and the Parties hereto do hereby agree
as follows:

ARTICLE 1

DEMISE OF LAND; COMMON AREAS

1.1 Land. The property subject to this Lease is the real property located in
Calvert County, Maryland and as generally described on the attached Exhibit A
(the “Land”), together with the rights, privileges, benefits, easements and
appurtenances pertaining to said Land, if any, for the Term (as defined herein).
The MOB and other improvements located on the Land (collectively, the
“Improvements”) have this date been purchased by Tenant. The Land and the
Improvements are collectively the “Property”. Landlord, for and in consideration
of the Rent (as defined herein) hereinafter reserved and the covenants and
agreements contained in this Lease on the part of Tenant to be kept, performed
and fulfilled, has demised and leased and by these presents does demise and
ground lease unto Tenant, its permitted successors and assigns, the Land, and,
if any, the easements, rights, privileges, benefits and appurtenances now or
hereafter belonging thereto for the Term, subject however to the Permitted
Exceptions (as defined herein) and the terms of this Lease.

1.2 Tenant’s Non-Exclusive Right to Common Areas.

(a) Tenant and its Space Tenants (as defined herein) and their permitted
subtenants and any other Persons (as defined herein) legally occupying space in
the MOB from time to time, together with their employees, agents, contractors,
and invitees (collectively, the “Occupants”), shall have the non-exclusive right
during the Term of this Lease, in common with Landlord and others to whom
Landlord may grant such rights, in its sole and absolute discretion, to use and
enjoy those portions of the Campus and the improvements thereon as Landlord may
designate as such from time to time as being for the common use and enjoyment of
Landlord, the Occupants and other Persons, and their employees, agents and
invitees, including, but not limited to: access roads; driveways; parking areas;
water, sanitary storm sewer, gas, electric, telephone and other utility lines,
systems, conduits and facilities to the perimeter walls of any building (even
though intended for the use of only one or a limited number of Occupants); sky
bridges, building connectors, and any of the foregoing which serve the Campus;
plantings; landscaped areas; truck serviceways or tunnels; ramps; sidewalks; any
pylon or monument signage and other directory equipment; and the facilities
appurtenant to each and all of the foregoing (collectively, the “Common Areas”).
Such right shall automatically terminate upon the expiration or earlier
termination of this Lease. Notwithstanding this comprehensive definition of
“Common Areas,” nothing herein shall be deemed to obligate Landlord to improve
the Campus with such Common Areas or to designate any such areas or portions of
the Campus as Common Area.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding anything set forth in this Lease to the contrary, it is
agreed that (a) all Common Areas shall be subject to the exclusive control and
management of Landlord, and Landlord shall have the right at any time, once or
more often, to remove or change the size, area, level, location and arrangement
of Common Areas (including, but not limited to, parking areas) and to construct
or modify buildings and other improvements (including, without limitation, deck
parking facilities) thereon and to grant easements or similar rights to others
to use the Common Areas and to promulgate reasonable rules and regulations
regarding the use of all Common Areas; (b) Landlord shall have the right to
close all or any portion of said parking areas and other Common Areas in order
to (i) make repairs, changes and additions thereto, (ii) prevent a dedication
thereof or the accrual of any prescriptive rights to any person or the public
therein, (iii) discourage non-Occupant parking; (iv) to provide areas for other
improvements of Landlord; or (v) for any other reasonable purpose; (c) Landlord
shall have the right to do and perform such other acts in and to the Common
Areas as Landlord shall determine to be advisable with a view to the improvement
of the convenience and use thereof by the Occupants; provided, however, Landlord
will maintain the Common Areas in good order and repair, reasonably free of
snow, ice and debris and adequately lighted. Notwithstanding the rights granted
to Landlord in this Section 1.2(b), Landlord shall not have the right to prevent
Tenant or the Occupants from using in common with others on the Campus:
(x) access roads or driveways reasonably necessary for access, ingress and
egress to and from the MOB, subject to Landlord’s rights to remove or relocate
the same provided there shall always be maintained reasonable access to the MOB;
(y) water, sanitary storm sewer, gas, electric, telephone or other utility
lines, systems, conduits or facilities necessary to provide such services to the
MOB (whether such utility lines are now existing or installed in the future),
subject to Landlord’s rights to remove or relocate the same provided there shall
always be maintained reasonable access to such utilities; or (z) up to three
hundred sixty-four (364) parking spaces on the Campus for use in common with
others, subject to Landlord’s right to promulgate reasonable rules and
regulations regarding the same provided there shall always be maintained parking
necessary to meet Legal Requirements (as defined herein). The foregoing items in
subsections 1.2 (x), (y) and (z) are the “Required Common Areas” and constitute
a portion of the Common Areas.

1.3 Common Area Improvements and Additional or Modifications to Common Area
Improvements.

(a) Tenant shall not make any additions, improvements, alterations or
modifications to the Common Areas in any manner whatsoever, without Landlord’s
prior written consent, which may be granted or withheld in Landlord’s sole and
absolute discretion. Notwithstanding the forgoing, if Tenant requests any
additions, improvements or modifications to the Required Common Areas, Landlord
may grant, condition or withhold its consent in any manner in its reasonable
discretion, including without limitation, (a) requiring that Tenant pay all the
cost of developing, designing and constructing such requested additions,
improvements or modifications, (b) requiring that all of the subsequent
maintenance, repair and replacement of such additional, improved or modified
Required Common Area improvements be paid by Tenant, (c) requiring that Tenant
fund a reserve for the future payment thereof, or (d) any other requirements as
Landlord may deem reasonably appropriate.

(b) If Landlord makes additional Common Area improvements or improves or
modifies the Common Area improvements and if Tenant does not participate by
paying

 

3



--------------------------------------------------------------------------------

Tenant’s CA Improvements Share (as defined in Section 3.1(b) hereof) of the
initial cost of developing, designing and constructing thereof, or if such costs
are not paid by Tenant as Additional Rent (as defined below), Landlord may, at
Landlord’s option, and in addition to any other rights and remedies provided to
Landlord under this Lease, restrict or prevent Tenant and the MOB Occupants from
using such additional Common Area improvements.

1.4 Rules Governing Use of Common Areas. Landlord shall have the exclusive right
to adopt reasonable rules regarding the use of the Common Areas (including,
without limitation, the right to reserve parking for specified persons or
entities, provided, however, that parking in compliance with Legal Requirements
shall continuously be maintained on the Campus), which rules shall be binding
upon Tenant upon written notification thereof by Landlord; provided, however,
that in the case of a conflict between the terms of this Lease and any such
rules, the terms of this Lease will prevail. For purposes of this Lease, “Legal
Requirements” means all present and future laws, statutes, requirements,
ordinances, orders, judgments, regulations, administrative and/or judicial
determinations, even if unforeseen or extraordinary, of every governmental or
quasi-governmental authority, court or agency claiming jurisdiction over the
MOB, the Land, the Campus, either Party or this Lease, whether now or hereafter
enacted or in effect (including, without limitation, laws, rules and regulations
governing the presence, use, handling, transportation or disposal of Hazardous
Materials (defined herein) (“Environmental Laws”) and/or legal requirements
pertaining to accessibility to disabled individuals, and/or to the provision of
and reimbursement for health care services) and all easements, covenants,
restrictions and conditions now or hereafter of record applicable to Tenant or
to all or any portion of the Property or the Campus, or to the use, occupancy,
possession, operation, maintenance, alteration, repair or restoration of any of
the Improvements.

1.5 Landlord’s Right to Assign Management Rights and Obligations. Landlord may,
from time to time, assign, delegate or contract with one or more third parties
(whether or not affiliated with Landlord) for the management, repair,
maintenance and replacement of the Common Areas as it may determine in its sole
and absolute discretion, provided that the cost of the same shall be
commercially reasonable.

ARTICLE 2

TERM

2.1 Term. The term of the Lease (the “Term”) shall commence on the Lease
Effective Date (as such date may be modified by a writing signed by Landlord and
Tenant (the “Certificate Confirming Lease Commencement Date and Lease Expiration
Date”)), (the “Lease Commencement Date”) and the Term of the Lease shall expire
at 11:59 p.m. on the last day of the twelfth (12th) month of the Seventy-fifth
(75th) year after the Lease Commencement Date, unless sooner terminated as set
forth herein (the “Lease Expiration Date”). The successive one-year periods
commencing on the first July 1 to occur following the Lease Commencement Date
and ending on June 30 of the following calendar year until the Lease Expiration
Date shall each be a “Lease Year.” In the event the Lease Commencement Date is
not July 1, then the first Lease Year shall be an abbreviated Lease Year and
shall be for the period from the Lease Commencement Date to the 30th day of June
first following. Upon occurrence of the Lease Commencement Date, the Landlord
and Tenant shall execute the Certificate Confirming Lease Commencement Date and
Lease Expiration Date.

 

4



--------------------------------------------------------------------------------

2.2 Possession. Landlord shall deliver possession of the Property to Tenant as
of the Lease Commencement Date in “AS IS, WHERE IS” condition and subject to all
then existing tenancies and any and all matters related the MOB and the Land,
including, but not limited to their condition, state of repair, compliance or
non-compliance with Legal Requirements and title.

2.3 No Renewal or Extension Rights. There shall be no right, option, grant or
power to extend the Lease Expiration Date or renew the Term.

ARTICLE 3

RENT

3.1 Net Rent.

(a) As of the Lease Commencement Date, there shall be due and owing from Tenant
to Landlord as minimum rent for the Land (“Net Rent”) the initial annual amount
of Fifty cents ($0.50) per rentable square foot of the MOB. The MOB consist of
Seventy-nine Thousand Seven Hundred Eighty rentable (79,780) square feet, and
the initial annual Net Rent will be Thirty-nine Thousand Eight Hundred Ninety
and No/100 Dollars ($39,890.00) or adjusted should the rentable square footage
of the MOB change pursuant to and in accordance with the provisions of this
Lease. Tenant shall commence paying Net Rent to Landlord, in advance, on the
Lease Effective Date.

(b) In the event Landlord desires to include in Net Rent the Capital Costs (as
defined herein) of any development, planning, construction or reconstruction of
any Common Areas, Landlord shall deliver to Tenant written notice (the “Capital
Costs Notice”) of the total project cost proposed to be undertaken, together
with a description of the project (the “Proposed CA Project”), a detailed cost
breakdown thereof, and Tenant’s CA Improvements Share (as defined herein) of the
Capital Costs associated with the proposed project. Landlord shall capitalize
and amortize all proposed Capital Costs over the useful life of the proposed
project in accordance with U.S. GAAP, consistently applied, and the amortized
portion thereof shall be the amount on which the proposed Tenant’s CA
Improvements Share shall be based. With respect to any Proposed CA Project,
Tenant shall be entitled to elect whether to participate or not to participate
in such Proposed CA Project and Tenant must make such election in writing within
fifteen (15) days after Landlord gives Tenant notice of the Proposed CA Project,
as described above, provided, however, Tenant must participate in (i.e., may not
decline to participate in) any Proposed CA Project which improves the Required
Common Areas. If Tenant is required to or agrees to participate in the Proposed
CA Project, Tenant shall pay as an increase to Net Rent to Landlord, Tenant’s CA
Improvements Share of the total cost to develop, plan, construct and reconstruct
the Common Areas (“Capital Costs”). If Tenant elects not to participate in the
Proposed CA Project (or fails to make a timely election) Landlord,
notwithstanding any provision contained in this Lease to the contrary, may deny
Tenant and any Occupants or any others on the Campus at Tenant’s invitation,
form using the Proposed CA Project in any way.

For purposes of this Section 3.1(b), “Tenant’s CA Improvements Share” shall be
determined by dividing the incremental increase in the value of the MOB as a
whole (as determined by a qualified real estate appraiser, mutually agreed upon
by Landlord and Tenant (the “Appraiser”) not affiliated with Landlord or Tenant
with MAI designation and at least ten

 

5



--------------------------------------------------------------------------------

(10) years’ experience in appraising “Class A” medical office properties located
in a comparable metropolitan area, resulting from the proposed Capital Costs by
the incremental increase in the value of the Campus as a whole (as determined by
the Appraiser) resulting from the proposed Capital Costs. By way of example, if
the Capital Cost of the proposed project is One Million and No/100ths Dollars
($1,000,000.00), and the incremental increase in the value of the MOB is One
Hundred Thousand and No/100ths Dollars ($100,000.00), and the incremental
increase in the value of the Campus as a whole is Five Hundred Thousand and
No/100ths Dollars ($500,000.00), then Tenant’s CA Improvements Share would be
twenty percent (20%) or Two Hundred Thousand and No/100ths Dollars
($200,000.00), which is the product of $100,000.00 divided by $500,000.00,
multiplied by $1,000,000.00.

(c) Net Rent is payable monthly in advance, in twelve (12) equal monthly
installments on or before the first (1st) day of each month during the Term,
commencing as of the Lease Commencement Date. Net Rent is payable without
notice, demand, setoff, deduction, abatement or counterclaim, and without relief
from valuation or appraisement laws. Net Rent payable during any partial month
will be prorated for the number of days during such partial month included after
the Lease Commencement Date and within the Term. If the Lease Commencement Date
is not the first day of a month, a pro-rata installment of Net Rent shall be due
and payable on the Lease Commencement Date.

On the first day of each Lease Year, following the expiration of the first Lease
Year (each, a “Net Rent Adjustment Date”), the annual Net Rent shall be
increased to equal the lesser of (i) one hundred three percent (103%) of the
annual Net Rent payable immediately prior to such Net Rent Adjustment Date, or
(ii) the product obtained by multiplying the annual Net Rent payable immediately
prior to such Net Rent Adjustment Date by a fraction, the numerator of which is
the Index (as defined herein) most recently available immediately prior to such
Net Rent Adjustment Date, and the denominator of which is the Index most
recently available immediately prior to the immediately preceding Net Rent
Adjustment Date (or to the Lease Commencement Date, in the case of the first Net
Rent Adjustment Date).

As used herein, the “Index” means the Consumer Price Index for Urban Wage
Earners and Clerical Workers as promulgated by the Bureau of Labor Statistics of
the United States Department of Labor (1982-1984=100) “All Items”
(Washington-Baltimore) (hereinafter called the “Index”). If the Index or a
relevant portion of the Index is no longer promulgated, Landlord, in its
reasonable discretion, shall select a substitute index or substitute portion of
the Index.

(d) Landlord shall provide Tenant with adequate advance written notice of
contemplated additional Capital Costs or replacement Capital Costs and a good
faith estimate of the prospective adjustment to the Net Rent, along with a
description of such Capital Costs.

(e) Landlord shall promptly notify Tenant in writing upon the final completion
of any projects undertaken pursuant to Section 3.1(b). Tenant shall have the
right to inspect, at reasonable times and in a reasonable manner, within the
ninety (90) day period following receipt of such notice from Landlord, only such
of Landlord’s books of account and records as pertain to and contain information
concerning such Capital Costs in order to verify the amounts thereof. Such
inspection shall take place at Landlord’s office. Such inspection shall be
conducted only by Tenant or a certified public accountant that is not being
compensated for its

 

6



--------------------------------------------------------------------------------

services on a contingency fee basis (“Tenant’s Accountant”). Both Tenant and
Tenant’s Accountant shall sign a confidentiality agreement with Landlord prior
to its or their inspection of Landlord’s books and records. Tenant shall also
agree to follow usual and customary procedures for reviewing such books and
records. Tenant shall provide Landlord with a copy of its findings within sixty
(60) days after completion of the audit. Tenant’s failure to exercise its rights
hereunder within said ninety (90) day period shall be deemed a waiver of its
right to inspect or contest the method, accuracy or amount of the rental
adjustment. In the event of any undisputed error, Landlord shall make a
correcting payment in full to Tenant within thirty (30) days after the
determination of the amount of such error if Tenant overpaid such amount, and
Tenant shall pay Landlord within thirty (30) days after the determination of
such error if Tenant underpaid such amount. If within the period aforesaid,
Tenant provides Landlord with its notice disputing the correctness of the
statement, and if such dispute shall have not been settled by agreement, Tenant
may submit the dispute to a reputable firm of independent certified public
accountants selected by Tenant and approved by Landlord, such approval shall not
be unreasonably withheld, conditioned or delayed, and the decision of such
accountants shall be conclusive and binding upon the Parties. If such accountant
decides that there was an error, Landlord will make a correcting payment if
Tenant overpaid such amount, and Tenant shall pay Landlord if Tenant underpaid
such amount. The fees and expenses involved in such decision shall be borne by
the unsuccessful Party.

3.2 Additional Rent. Net Rent shall be absolutely net to Landlord, such that all
costs, charges, expenses and obligations of every kind and nature related to the
Property including, but not limited to, all utilities, taxes, insurance
premiums, cost of maintenance, repair and replacement to the Property shall be
paid by Tenant, and such costs and payments to be made by Tenant hereunder shall
be deemed, for the purposes of securing the collection thereof, to be additional
rent due and owing hereunder (“Additional Rent”).

(a) Without limiting the generality of the foregoing, during the Term, Tenant
covenants and agrees to pay without notice, demand, setoff, deduction, abatement
or counterclaim, and without relief from valuation or appraisement laws, the
following amounts and the same shall constitute Additional Rent:

(i) all taxes, charges and assessments, general and special, ordinary and
extraordinary, of every nature and kind whatever, and all water rates and sewage
charges levied, assessed, imposed, due or payable during the Term, upon the
Property, the MOB, the parking facilities (or portions thereof, as the case may
be) dedicated for or used by the MOB, and any property of Tenant located on the
Property, whether such tax, rate, charge or assessment shall be for city, town,
county, state, federal or any other purpose whatsoever (“Taxes”). Should any
Governmental Authority or political subdivision impose any taxes and/or
assessments, whether or not now customary or within the contemplation of the
Parties hereto, either by way of substitution for Taxes presently levied and
assessed against the Property or MOB and any property of Tenant located on the
Property, or in addition thereto, other than Landlord’s personal income tax or
any estate tax or inheritance tax, such taxes and/or assessments shall be deemed
to constitute “Taxes” for the purpose of this section and shall be paid by
Tenant. Tenant shall furnish to Landlord satisfactory evidence of the payment of
Taxes at the time the same are due

 

7



--------------------------------------------------------------------------------

and payable. General real estate taxes shall be prorated for the first and last
year of the Term.

(ii) Notwithstanding Section 3.2(a)(i), unless the Property is separately
assessed for Taxes, Landlord shall pay all Taxes, including Taxes for the
Property, and Tenant shall pay to Landlord Landlord’s reasonable estimate of the
amount of Taxes allocated to the Improvements together with Tenant’s
proportionate share of the Taxes in accordance with proportion of the area of
the Land bears to the total area assessed for purposes of Taxes and assessed
against the parking facilities (or portions thereof, as the case may be)
dedicated for or used by the MOB, as reasonably determined by Landlord on the
basis of information furnished by the Governmental Authority responsible for
real estate valuation and assessment. Nothing herein shall be construed to
require the Landlord to subdivide the Property.

(b) Commencing with the first year the Property is separately assessed for
Taxes, Tenant may seek a reduction in the assessed valuation (for Tax purposes)
of the Property, the MOB and any property of Tenant located on the Property
provided the same is done in good faith and in compliance with Legal
Requirements by and at Tenant’s sole cost and expense. No contest permitted
hereunder, however, shall permit Tenant to defer payment of any such contested
Taxes. Landlord may pay the disputed amounts if Landlord determines in its sole
judgment that payment is necessary to protect Landlord’s property and Tenant
shall repay Landlord any such amounts upon demand. Tenant shall be entitled to
all refunds for taxes allocated to the Property that are actually paid
associated with Tenant’s successful prosecution of any such proceeding;
provided, such refunds relate to periods of time during which Tenant is in
possession of the Property. All refunds related to periods of time other than
during Tenant’s occupancy of the Property shall belong to Landlord. If required
by applicable law, Landlord shall join in any proceeding referred to in this
Section; provided, however, Tenant shall indemnify and save Landlord harmless
from any costs and expenses associated with such proceedings.

(c) If by law any Taxes are payable or, at the option of the taxpayer, may be
paid in installments, Tenant may pay the same in installments at the time said
installments become due and payable and in any event before any fine, penalty,
interest or cost may be added thereto for the nonpayment of any such
installment; provided, however, with respect to any Taxes which are levied and
assessed during the Term hereof, the foregoing shall not excuse Tenant from
paying such installments thereof as may become due and payable after the
expiration of the Term, and Tenant’s obligation with respect to the payment
thereof shall survive the expiration of this Lease.

3.3 Common Area Rent.

(a) Landlord agrees to keep and maintain the Common Areas in a manner consistent
with “Class A” medical office properties in a comparable metropolitan area
(“Class A Medical Office Properties”), provided, however, if Tenant fails to
participate in any Proposed CA Project, then such Proposed CA Project shall not
be necessary to maintain the Common Areas in a manner consistent with a Class A
Medical Office Property. In addition to the Net Rent, Capital Costs and
Additional Rent, Tenant shall pay the Tenant’s Share (as defined herein)

 

8



--------------------------------------------------------------------------------

of the Operating Costs (as defined herein) of the Common Areas (to the extent
such Common Areas are utilized or available to be utilized by Tenant or Tenant’s
Occupants in connection with the use or operations of the Property, and/or to
the extent such Common Areas provide benefit to the Property, as the same may be
determined from time to time by the Landlord, in its commercially reasonable
discretion to be exercised in a commercially reasonable manner as applicable to
similar properties in a comparable metropolitan market) computed as set forth in
this Section 3.3(a) (the “Common Area Rent”). Landlord and Tenant acknowledge,
in addition to other Common Areas that benefit the Property as described above,
the Required Common Areas are always deemed to benefit the Property. The term
“Operating Costs” shall mean the total cost and expense incurred by Landlord in
operating, maintaining, equipping, inspecting, insuring, protecting, managing,
repairing and replacing (excluding, however, such costs that would constitute
Capital Costs) the Common Areas as reasonably determined by Landlord in
accordance with U.S. GAAP consistently applied, including, without limitation,
the following costs or expenses (which Tenant agrees are not Capital Costs) of
or incurred in connection with or reasonably attributable to: lighting, heating,
air conditioning and ventilating; gardening and landscaping (including planting,
replanting and replacing flowers and shrubs); cleaning; commercial general
liability, workmen’s compensation, property damage and hazard, and all other
types of insurance; an amount equal to the annual real estate taxes and special
assessments allocable to the Common Areas and the land thereunder; fire
protection (including installation and maintenance of a security system); fees
for required licenses; personal property taxes; line painting; parking area
maintenance, sweeping and cleaning; restriping, replacing and resurfacing of
parking areas, drive areas and loading docs; sanitary control; water and
sewerage charges, snow removal; depreciation on machinery and equipment used in
such maintenance; personnel to provide and supervise such services and to direct
parking (including wages, unemployment and social security taxes); and real
estate or common area maintenance charges. For purposes of this Section 3.3(a),
“Tenant’s Share” of Operating Costs will be equal to the proportion that the
number of use in common parking spaces allocated Tenant in Section 1.2 (three
hundred sixty-four (364)) bears to the total number of parking spaces on the
Campus (one thousand two hundred seventy-six) (1,276)) or twenty-eight and
one-half percent (28 1/2%). Both components of Tenant’s Share may change from
time to time if there is a change in the number of parking spaces.

(b) Common Area Rent shall be paid in monthly installments on the first day of
each calendar month in advance in an amount reasonably estimated by Landlord to
be the Operating Costs for such month (or prorated month, as the case may be).
Within one hundred twenty (120) days after the end of each Lease Year during the
Term or such later date as Landlord may determine, Landlord shall furnish to
Tenant a statement (the “OE Statement”) summarizing the actual Operating Costs
for the preceding Lease Year, which OE Statement shall be prepared in accordance
with US GAAP consistently followed. To the extent the aggregate of Tenant’s
Common Area Rent payments during such Lease Year are less than or greater than
the amount in this Section 3.3, the difference will be paid to Landlord or
credited to Tenant’s future Common Area Rent obligations (except in the case of
the final Lease Year, when it shall be paid to Tenant), respectively as the case
may be, within thirty (30) days after receipt of the foregoing statement.
Landlord’s failure to adhere strictly to the deadlines for providing the notices
and OE Statement required by this Section shall in no way relieve Tenant or
Landlord of their respective obligations or render Landlord liable for any
default hereunder.

 

9



--------------------------------------------------------------------------------

(c) Tenant shall have the right to inspect, at reasonable times and in a
reasonable manner, during the one hundred twenty (120) day period following the
delivery of Landlord’s OE Statement submitted pursuant to Section 3.3(b), such
of Landlord’s books of account and records as pertain to and contain information
concerning such Operating Costs in order to verify the amounts thereof. Such
inspection shall take place at Landlord’s office. Such inspection shall be
conducted only by Tenant or Tenant’s Accountant. Both Tenant and Tenant’s
Accountant shall sign a confidentiality agreement with Landlord prior to its
inspection of Landlord’s books and records, subject however, to Tenant’s
disclosure to Tenant’s consultants who shall also sign such confidentiality
agreement. Tenant shall also agree to follow usual and customary procedures for
reviewing such books and records. Tenant shall provide Landlord with a copy of
its findings within sixty (60) days after completion of the audit. If Tenant’s
shows that the amounts shown on the O&E Statement are five percent (5%) or more
higher than the actual amount owed by Tenant under this Lease, Landlord shall
promptly reimburse Tenant for all reasonable costs of conducting the audit.
Tenant’s failure to exercise its rights hereunder within said one hundred twenty
(120) day period shall be deemed a waiver of its right to inspect or contest the
method, accuracy or amount of the OE Statement or the rental adjustment. In the
event of any undisputed error, Landlord shall make a correcting payment in full
to Tenant within thirty (30) days after the determination of the amount of such
error if Tenant overpaid such amount, and Tenant shall pay Landlord within
thirty (30) days after the determination of such error if Tenant underpaid such
amount. If within the period aforesaid, Tenant provides Landlord with its notice
disputing the correctness of the statement, and if such dispute shall have not
been settled by agreement, Tenant may submit the dispute to a reputable firm of
independent certified public accountants selected by Tenant and approved by
Landlord, such approval shall not be unreasonably withheld, conditioned or
delayed, and the decision of such accountants shall be conclusive and binding
upon the Parties. If such accountant decides that there was an error, Landlord
will make correcting payment if Tenant overpaid such amount, and Tenant shall
pay Landlord if Tenant underpaid such amount. The fees and expenses involved in
such decision shall be borne by the unsuccessful Party.

3.4 Payment; Late Charge. All payments of Net Rent, Capital Costs, Additional
Rent, Common Area Rent and any other amount payable by Tenant to Landlord under
this Lease (collectively, “Rent”) shall be delivered to Landlord at the address
specified in Section 14.1, or at such other address as Landlord may, from time
to time designate by giving written notice to Tenant in accordance with the
provisions of Section 14.1. Neither the acceptance by Landlord of a lesser
amount than due hereunder, nor any endorsement or statement on a check or an
instrument accompanying any payment shall be deemed an accord and satisfaction,
and Landlord may accept any such check or payment without prejudicing its right
to recover all outstanding amounts due under this Lease and pursue all remedies
available hereunder. If for any reason Tenant fails to pay any Rent installment
due hereunder within ten (10) days of the date due, then upon the first such
occurrence in any one calendar year such installment shall bear interest from
the date the same was due until paid at the rate of the then current “Prime
Interest Rate” as published by the Wall Street Journal, plus five percent
(5%) (the “Interest Rate”). Upon any subsequent failure to pay any Rent
installment due hereunder within fifteen (15) days of the due date within the
same calendar year: (i) Tenant shall pay Landlord a late fee equal to five
percent (5%) of such installment due, and (ii) such installment shall bear
interest from the date the same was due until paid at the Interest Rate. Any and
all payments due under this Lease from Tenant to Landlord, including, but not
limited to those within the definition of “Rent” shall be deemed to

 

10



--------------------------------------------------------------------------------

be rent and Landlord shall have, with respect to any and all such payments, all
of the rights and remedies available to landlord in the State of Maryland
available upon a tenant’s non-payment of rent.

ARTICLE 4

DEVELOPMENT AND CONSTRUCTION BY TENANT AND LANDLORD

4.1 Tenant Alterations. Tenant shall not make any alterations, changes,
replacements, improvements or additions (any of which is an “Alteration”) in and
to the Property at any time, unless Tenant shall first obtain Landlord’s prior
written consent, if required pursuant to Section 9.3. Landlord shall not be
required to furnish any services or facilities or to make any improvements,
repairs, replacements or alterations in or to the Property after the Lease
Commencement Date. Landlord’s interest in the Property shall not be subject to
any lien for work ordered by or furnished on behalf of Tenant.

4.2 Landlord Improvements.

(a) Landlord hereby reserves the right to construct, at Landlord’s sole cost and
expense, additional buildings or any other improvements, alterations, additions
or replacement of any nature whatsoever in any area outside the boundary of or
attaching to the Improvements and within the Campus (the “Landlord Future
Improvements”) which may include the area where the Required Common Areas are
constructed, provided Landlord provides relocated or alternative Common Areas as
described in Section 1.2(b).

(b) Without limiting the generality of the forgoing, Landlord shall have the
right to construct, at Landlord’s sole cost, a new building or other
improvement, including but not limited to pedestrian walkways connecting the MOB
to one or more other structures (e.g., parking garage, medical facilities or
office building) (collectively, the “New Building”) adjoining the MOB and
connected to the MOB by, among other things, common corridors, elevator lobbies,
and elevator banks. A portion of the New Building connecting said New building
to the MOB may be located on a portion of the Land. Landlord, however, shall be
under no obligation to construct a New Building. In addition, Landlord shall
have the right to grant to a third party, that may or may not be affiliated with
Landlord, the right to construct a New Building. If and to the extent such
Landlord Future Improvements connect or attach to the MOB in any material way,
then Tenant and the holder of any leasehold mortgage granted by Tenant shall
have the right to review and approve any such plans and their impact on the MOB,
such approval not to be unreasonably withheld, conditioned or delayed (provided,
however, Tenant and the holder of any leasehold mortgage hereby acknowledge the
importance to Landlord of the ability to construct a New Building on the Campus
and if Tenant or any leasehold mortgagee do not approve any such plans, they
must demonstrate that the construction of the New Building would have a material
adverse impact on the MOB or its operation (and competition for tenants shall
not be a valid consideration when determining if the New Building would have a
material adverse impact on the MOB). If Tenant or any leasehold mortgagee fails
to disapprove or comment upon any plans within thirty (30) days after receiving
such plans, such plans will be deemed to have been approved.

 

11



--------------------------------------------------------------------------------

(c) In connection with the construction of a New Building, Landlord shall
coordinate with Tenant (each acting reasonably) any entry onto the Property and
any work to be performed in connection with any material changes to the MOB or
the Property, which has been approved as set forth in Section 4.2(b) above. If
Landlord constructs a New Building, and regardless of whether such construction
results in encroachment upon or permanent use of a portion of the Land or MOB,
Landlord shall take or cause its contractor to make commercially reasonable
efforts to mitigate or limit noise, dust, disturbance and temporary cessation of
utilities and shall provide temporary use of parking and drive areas for staging
areas or otherwise in order to mitigate or limit interference with the use and
enjoyment of the MOB. Tenant acknowledges that some interference and
inconvenience will inevitably result from the construction and attachment of the
New Building and so long as Landlord makes a commercially reasonable effort to
mitigate or limit the same, Landlord shall not be subjected to any liability
therefor, nor shall Tenant be entitled to any compensation (of any kind or
amount whatsoever) or diminution or abatement of Rent on account thereof, nor
shall the same be deemed a constructive or actual eviction or otherwise be
grounds for terminating or modifying this Lease. Landlord shall have the right,
at its sole option, to incorporate or join common utilities and/or other
operational aspects of the New Building with the MOB and, if the costs for any
of the same are not separately metered or allocated, Landlord shall have the
right to make a reasonable allocation with respect to such costs and Tenant
shall make payment thereof as if such amount were originally contemplated under
the terms of this Lease. Tenant (and any Leasehold Mortgagee (as defined herein)
of Tenant) shall execute any cross easement or similar agreements as Landlord
may reasonably require in connection with the New Building.

(d) Notwithstanding the forgoing, if Landlord does exercise its rights under
this Section 4.2, to construct a New Building: (a) the cost thereof shall be
borne solely by Landlord; (b) the structural integrity of the MOB shall be
assured by Landlord in writing, and Landlord shall indemnify, defend and hold
Tenant harmless from and against all costs, expenses and damages in the event
the structural integrity is compromised in any way; (c) Landlord will restore
any portions of the MOB impacted by construction to a condition equal to or
better than the condition of the same prior to the construction impact;
(d) ingress and egress to and from the MOB, and parking for the MOB, shall not
be materially adversely affected other than as may reasonably be required on a
temporary basis in connection with such construction, and such temporary impacts
shall only be permitted if reasonable alternative parking or access is provided;
and (e) such attachments and/or connections shall not materially adversely
affect Tenant’s or Tenant’s Occupants’ use of the MOB for the uses permitted
hereunder.

(e) Landlord agrees that it shall not solicit any tenants of the MOB to become
tenants of the New Building if such tenancy in the New Building would become
effective prior to the expiration of the tenant’s current lease term in the MOB.
If Landlord accepts as a tenant in the New Building any tenant in the MOB who
breaks its MOB lease (a “Relocating Tenant”), then Landlord shall be obligated
to assume such Relocating Tenant’s lease in the MOB through the balance of the
term of such lease. The foregoing shall not apply if Tenant or an affiliate of
Tenant is the owner or ground lessee of the New Building.

4.3 Naming Rights. Landlord shall have the right, from time to time upon at
least sixty (60) calendar days prior written notice to Tenant to name or re-name
the MOB provided that such name is not likely to materially and negatively
affect Tenant’s ability to market and

 

12



--------------------------------------------------------------------------------

lease space within the MOB. If Tenant determines, in its reasonable discretion,
that a proposed name is likely to materially and negatively affect Tenant’s
ability to lease space in the MOB, Tenant shall deliver written notice of
objection to Landlord within ten (10) calendar days after receiving notice of
the proposed name setting forth in detail the objection(s). If the Tenant fails
to object to the name selected by the Landlord within ten (10) days, it shall be
presumed that he Tenant has approved the same. The Parties shall, in good faith,
use commercially reasonable efforts to resolve the dispute by mutual agreement.
If such dispute cannot be settled by mutual agreement within a reasonable time,
either Tenant or Landlord may submit the dispute to a reputable appraiser or
real estate consultant familiar with the metropolitan market mutually selected
by Tenant and Landlord, and the decision of such appraiser or consultant shall
be conclusive and binding upon the Parties. Tenant hereby expressly approves of
any name utilizing “Calvert Memorial Hospital” or any derivation thereof and
approves of any name and of any derivation thereof of any hospital as may, from
time to time, be located on the Campus. Landlord shall also have the right to
require the placement of such name, at Landlord’s sole cost, designed in a
manner acceptable to Landlord and approved by Tenant, which approval shall not
be unreasonably conditioned, withheld, conditioned or delayed, on the exterior
of the MOB in a location or locations acceptable to Landlord and approved by
Tenant, which approval shall not be unreasonably conditioned, withheld or
delayed, in compliance with all Legal Requirements. Such right shall include the
right to the placement of any sign, logo, service mark or other similar mark
either alone, or in conjunction with such name, on the exterior of the MOB in
compliance with all Legal Requirements. Tenant shall not change the name of the
MOB without the prior written consent of Landlord, which consent may be
conditioned or withheld at the sole and absolute discretion of Landlord. The
signage referred to in this Section 4.3 will be the sole and exclusive signage
permitted on the exterior of the MOB and Tenant may not place any sign or
signage on the Property, visible from outside the MOB without Landlord’s prior
written consent. Landlord will reimburse Tenant for reasonable, out-of-pocket
costs and expenses incurred by Tenant in re-naming the MOB pursuant to this
Section 4.3, including, but not limited to costs relating to the removal and
replacement of existing signage with the signage containing the new name.

ARTICLE 5

PERMITTED USE; RESTRICTIONS; AND PROHIBITED USES

5.1 Permitted Use.

(a) Tenant shall use the Property continuously (subject to casualty and
condemnation) and only for the ownership and operation of a medical professional
office building with office and related medical services and for no other
purpose without the prior written consent of Landlord, which consent may be
conditioned or denied in Landlord’s sole discretion. Tenant directly, or through
its appointed manager, shall be solely responsible for the day-to-day operation
and management of the MOB as set forth in ARTICLE 9. Tenant shall obtain and
maintain in full force and effect throughout the Term, all approvals, permits,
accreditations and licenses necessary to operate the MOB and shall otherwise
comply with all Legal Requirements and all building and Campus rules and
regulations promulgated by Landlord from time to time including a prohibition
against the use of all tobacco products in the MOB and at or on the Property.
Without limiting the generality of the forgoing, Tenant shall at all times

 

13



--------------------------------------------------------------------------------

comply with and shall cause all Space Tenants and other MOB Occupants (as
defined herein) to comply with the following provisions:

(i) except to the extent expressly permitted in Section 5.7 below, the MOB shall
be occupied, leased and used exclusively for physician and/or allied
professional offices and for such diagnostic services and treatment services
pursuant to Section 7.3 and uses incidental thereto such as general office uses
and otherwise strictly in accordance with the terms of this Lease;

(ii) all physician offices shall be exclusively used and occupied by physicians
and/or allied professionals and by such staff as is necessary to support such
physicians and/or allied professional in the practice of medicine;

(iii) all physicians and nurse practitioners who are Space Tenants (as defined
herein) or who occupy or perform any services in the MOB shall be: an individual
who (I) is a member in good standing of the active professional staff of
Landlord or a Landlord-affiliated hospital, or a member in good standing of the
active medical staff of any general acute care hospital hereafter located on the
Campus, or has applied for and is actively seeking privileges at said
hospital(s) (collectively, the “Medical Staff”), and (II) shall not be a
“Disqualified Provider” (as defined herein) unless, in each such case, otherwise
approved in writing by Landlord in its sole discretion. Landlord acknowledges
its intent to maintain the current medical staff category of privileges known as
“Active Staff Without Clinical Privileges” as currently defined in the Medical
Staff Bylaws, in substantially the same form as that category of privileges
currently exists. Should Landlord cease to offer such medical staff category (or
an equivalent thereto), then from such point forward physicians and nurse
practitioners who would otherwise be required to seek, obtain and maintain
medical staff privileges in that category will no longer be required to do so,
and will no longer be prohibited from being Space Tenants or performing services
in the MOB for failure to be on the active medical staff of Landlord. As used in
this Lease, “Disqualified Provider” shall mean any Person (as defined herein)
who is or has been at any time excluded from participation in any Federal or
State healthcare program, including, without limitation, Medicare and Medicaid,
and Persons appearing on the Office of Inspector General’s (“OIG’s”) List of
Excluded Individuals/Entities (“LEIE”), the General Services Administration
(“GSA”) Excluded Parties List System (“EPLS”), or any State Medicaid Exclusion
List;

(iv) all allied professionals other than nurse practitioners who are Space
Tenants or who occupy or perform any services in the MOB shall (1) be members in
good standing of the Medical Staff, unless prior to any such Person’s occupying
or performing any services in the MOB, the Landlord, in its sole discretion,
gives its written consent that such Person need not be a member of the Medical
Staff, and (2) not be a Disqualified Provider, unless Landlord has given its
prior written approval, which may be granted or withheld in Landlord’s sole
discretion;

(v) No Space Tenant, physician, nurse practitioner or other allied professional
who occupies or performs any services in the MOB shall be a Landlord Competitor
(as defined herein), or employed by, or otherwise economically affiliated with

 

14



--------------------------------------------------------------------------------

a Landlord Competitor or any other hospital or health care system, without
Landlord’s prior written consent, which may be granted or withheld in Landlord’s
sole discretion; and

(vi) Any Space Tenant, physician, nurse practitioner or other allied
professional who seeks to occupy or perform any services in the MOB, and who
meets the requirements of Section 5.1(a)(v), but refuses to seek, obtain and
maintain Medical Staff privileges pursuant to Sections 5.1(a)(iii) and
5.1(a)(iv) shall, upon a demonstration of good cause for such refusal, be
reasonably considered in good faith by Landlord for an exemption from the
Medical Staff membership requirements set forth in the sections referenced
earlier in this sentence. Approval for such an exemption may be granted or
withheld on a case by case basis.

5.2 Prohibitions and Limitations on Use. Tenant, each Space Tenant and each MOB
Occupant shall use the Property subject to and in accordance with the
limitations and provisions of Exhibit 5.2 attached hereto and incorporated
herein. Without limiting the generality of the forgoing, neither Tenant nor any
Space Tenant nor any MOB Occupant may provide or perform or permit or allow to
be provided or performed within the MOB or on the Property any of the services
that are set forth in the list in Section 1 of Exhibit 5.2 (the “Prohibited
Services”), without Landlord’s written consent, which may be granted or withheld
in Landlord’s sole discretion. Landlord reserves in its sole discretion the
right to amend or supplement the Prohibited Services, but no more frequently
than once every two (2) Lease Years, provided, however, if a new medical
specialty, service or technology emerges during any such two (2) year period, or
if Landlord becomes aware of such a new medical specialty, service or technology
as a result of a Space Lease tenant discussing joint venture opportunities
regarding these matters pursuant to the Prohibitions and Limitations on Use
provisions of the Space Lease, Landlord shall have the right (within any such
two (2) year period) to amend or supplement the Prohibited Services to prohibit
the practice or rendering of such new medical specialty, service or technology;
and, provided further, however, that in any event Landlord shall give Tenant no
less than thirty (30) days prior written notice of any such amendment or
supplement becoming effective. To the extent that any amendment to the list of
Prohibited Services would restrict services which were permitted prior thereto
when a Space Tenant providing such services signed its Space Lease, that
nonconforming service would be vested but only as to that Space Tenant and would
continue for as long as that Space Lease (including any renewal or extension
thereof) remained in effect. In the event that there is any disagreement between
Landlord and Tenant regarding whether services are Prohibited Services, such
disagreement shall be submitted to a third party arbitrator mutually agreeable
to Landlord and Tenant that is expert in healthcare matters, such as the AHLA
arbitration service, and the decision of such arbitrator shall be binding on
Landlord, Tenant and the Space Tenant (provided, however, that Tenant shall not
be deemed to be in Default under this Lease in the event a Space Tenant or MOB
Occupant is determined to have violated this Prohibited Services restriction
except as specifically provided in Section 15.1(c)). In the event that Landlord
has the right to enforce any provision of any Space Lease directly against any
Space Tenant, Landlord’s failure to do so shall in no way estop, prevent, limit
or preclude Landlord from enforcing such or any other provision of this Lease
against Tenant. If Landlord elects to waive or grant an exception to the
enforcement or application of any provision of any Space Lease as to any Space
Tenant or other Occupant on any one or more occasions, Tenant, upon written
notice from Landlord, shall also waive or grant an exception to the enforcement
of such provision as to such Space Tenant or other Occupant.

 

15



--------------------------------------------------------------------------------

5.3 Prohibited Services for an Occupant’s Own Patients.

(a) Section 5.2 will not prohibit an Occupant from providing Prohibited Services
to the extent (i) that such services are usual and customary components of the
Space Tenant’s medical practice set forth in the Occupant’s Space Lease, and
(ii) that such services are furnished solely for the Occupant’s own use in
connection with the diagnosis and treatment of the Occupant’s “Own Patients” (as
defined herein). For purposes of this Lease, an Occupant’s “Own Patients” means
individuals with an ongoing doctor-patient relationship with the Occupant for
the evaluation and treatment of health conditions and who are not being seen by
the Occupant and/or have not been referred to the Occupant by other physicians,
for the primary purpose of using Prohibited Services. An Occupant may only
provide Prohibited Services to its Own Patients, as set forth above, if such
services are provided within the Occupant’s Space Lease premises (excluding any
common areas attendant thereto) and in no event in any portion of the MOB other
than the premises subject to the Occupant’s Space Lease.

(b) Occupants will be prohibited from marketing or promoting the provision of
Prohibited Services in the MOB to any Person.

(c) In the event that there is any disagreement between Landlord and Tenant or
Landlord and an Occupant regarding whether services are Prohibited Services, or
whether a Person seeks out or is referred to an Occupant for purposes unrelated
to the provision of Prohibited Services, such disagreement shall be submitted to
a third party arbitrator mutually agreeable to Landlord and Tenant that is
expert in healthcare matters, such as the AHLA arbitration service, and the
decision of such arbitrator shall be binding on Landlord, Tenant, the Space
Tenant and the Occupant (provided, however, that Tenant shall not be deemed to
be in Default under this Lease in the event a Space Tenant or MOB Occupant is
determined to have violated this Prohibited Services provision except as
specifically provided in Section 15.1(b)).

5.4 Radius Restriction. Neither Tenant nor any Person which controls or is
controlled by or is under common control or common ownership with Tenant, shall
directly or indirectly manage, operate or hold an ownership interest in any
Medical Building (as defined herein) in the Restricted Area (as defined herein).
For the purpose of this Lease, the term “Restricted Area” shall mean and refer
to the areas currently comprising and serviced by the United States Postal
Service Zip Codes identified on Exhibit 5.4 attached hereto and incorporated
herein. For purposes of this Lease, “Medical Building” means a building having
the following attributes: (a) rentable building area of more than 10,000 square
feet; and (b) used by or leased (or marketed for lease or sale) to one or more
physicians, physician groups and/or healthcare professionals. This Section 5.4
shall be binding upon any future owner of the MOB that succeed to Tenant’s
interest under this Lease, and shall continue to be binding upon and inure to
the benefit of Landlord, and its successors and assigns. Upon a sale or other
transfer of all of Tenant’s interest in the MOB to an entity which is not an
Affiliate of Tenant as the same is permitted under this Lease, Tenant shall be
automatically released from the restrictions of this Section. Notwithstanding
anything contained herein to the contrary, the Radius Restriction shall not be
applicable to CMH (as hereafter defined) or any successor Landlord or its or
their Affiliates and CMH or any successor Landlord or its or their Affiliates
are expressly exempted therefrom.

 

16



--------------------------------------------------------------------------------

5.5 Covenant to Operate. The Parties acknowledge Landlord presently operates a
hospital within the Restricted Area for the purpose of furnishing health care
and/or wellness services to the general public. If, at any time hereafter,
Landlord or Landlord’s successor or assign or another entity ceases to
continuously operate a hospital on the Campus for a period in excess of one
hundred eighty (180) days, then Tenant shall be released from the use
restrictions contained in this ARTICLE 5 and in Sections 7.3 and 7.4 below, and
Tenant may engage in any lawful use of the Land and the MOB; provided, however,
that such use shall otherwise comply with this Lease. The provisions of the
preceding sentence shall not apply to closures during any periods of
construction, reconstruction or remodeling undertaken to repair, replace, expand
or modify the hospital, or any portion thereof, or to any cessation of hospital
operations due to casualty or other force majeure.

5.6 Landlord’s Exemption Rights. Notwithstanding anything to the contrary
contained elsewhere in this Lease, for all purposes of this ARTICLE 5 and all
purposes of Exhibit 5.2 and with respect to any other provision of this Lease
which now or hereafter prohibits certain uses of the Property or the performance
of, marketing of or competition with any services rendered on the Property, no
such provision shall apply to Landlord, which is initially Calvert Memorial
Hospital of Calvert County (“CMH”) or to any of Landlord’s Affiliates or to any
successor Landlord or to any successor Landlord’s Affiliates or to any other
Person designated in writing by Landlord (which designation may exclude the
application of only one or more of the provisions of this Lease as to such
designated Person) (Landlord, its Affiliates, and any successor Landlord and its
Affiliates and any other Person so designated in writing by Landlord from time
to time, being herein sometimes called the “Excluded Parties”). The Excluded
Parties are expressly exempt from complying with any such provisions (or in the
case of a designated Person, are exempt only to the extent as expressly stated
in Landlord’s written designation). If Landlord shall, at any time and from time
to time, designate one or more Excluded Parties or designate that one or more
Excluded Parties is exempt from only one or more of the provisions of this
ARTICLE 5 or of Exhibit 5.2 or of any other provision of this Lease which now or
hereafter prohibits certain uses of the Property or the performance of,
marketing of or competition with any services rendered on the Property, Landlord
shall, nevertheless, be entitled to fully enforce all such provisions against
any other Person at any time. Tenant hereby agrees that this Section 5.6 and any
action taken by Landlord pursuant to this Section 5.6 shall under no
circumstances be deemed a waiver by Landlord or any right to enforce any
provision of this Lease or estop Landlord, at any time, from enforcing any
provision of this Lease.

5.7 Permitted Medical Retail Activities. The following categories of medical
retail activities are approved uses for the MOB:

 

  •   Pharmacies not in direct competition with any existing pharmacy within the
MOB;

 

  •   Optometry sales and services;

 

  •   Tenants in the business of selling mobility devices, wheelchairs,
scooters, walkers, canes, wigs, and related product lines;

 

17



--------------------------------------------------------------------------------

  •   Home health services provided by entities other than a licensed home
health care agency;

 

  •   Alternative or holistic medicine services, including Medical Spa services;
and

 

  •   Calvert Memorial Hospital Gift Shop.

Notwithstanding that such uses are permitted within the MOB, any such uses must
be undertaken and all Space Tenants and all physicians, nurse practitioners and
other allied professionals occupying or performing any service related to such
uses in the MOB must comply with all of the provisions of this Lease, including,
but not limited to, the other provisions of this ARTICLE 5. Additionally, in all
cases, the type and range of services to be provided by a proposed Medical Spa
is subject to Landlord’s prior written approval, which approval shall not
unreasonably be withheld. Any proposed medical retail activities not
specifically permitted above may be permitted subject to Landlord’s prior
written approval on a case by case basis, which approval will not unreasonably
be withheld. The aggregate rentable square footage occupied for the purpose of
performing medical retail activities shall in no event exceed ten percent
(10%) of the rentable square footage of the MOB.

5.8 Revisions of Provisions of ARTICLE 5 in the Event of Merger/Acquisition. If
Landlord is merged into, or acquired by an unrelated entity, Landlord will enter
good faith discussions regarding appropriate revisions of the provisions of this
ARTICLE 5.

ARTICLE 6

TENANT FINANCING; LEASEHOLD MORTGAGES

6.1 Tenant’s Right to Finance Generally.

(a) Tenant shall have the right to mortgage strictly Tenant’s ground leasehold
interest in the Land, this Lease, and the Improvements (collectively, “Tenant’s
Leasehold Estate”), provided that such financing and leasehold mortgage strictly
conform to the requirements of this ARTICLE 6, and provided that such financing
is made and the beneficial ownership is at all times held by a Person that
qualifies as a “Leasehold Mortgagee” (as defined herein). A lender that has
qualified as a “Leasehold Mortgagee” shall continue in such status for purposes
hereof until such time as the lender notifies Landlord, in writing, that it has
released its lien on the Tenant’s Leasehold Estate or has recorded such an
instrument of record. “Leasehold Mortgagee” means any lender who: (i) is the
owner and holder of a promissory note, the indebtedness evidenced by which is
secured by a lien on the Tenant’s Leasehold Estate, (ii) is a commercial or
institutional lender that satisfies the requirements of this Section 6.1 (a),
(iii) is disclosed in a written notice (a “Mortgage Notice”) given to Landlord
containing the name, notice address, contact person, telephone number, email
address, and facsimile transmission number of the lender to which the Tenant’s
Leasehold Estate has been or will be mortgaged, pledged, encumbered,
hypothecated or assigned as security pursuant to this ARTICLE 6, (iv) delivers
to Landlord, at or before the time of the Mortgage Notice, a true, complete and
correct copy of all instruments creating such Leasehold Mortgage, and (v) is
neither a Landlord Competitor (as defined herein) or an Affiliate of a Landlord
Competitor nor a Disqualified Provider or an Affiliate of a Disqualified
Provider, and (vi) the Lender must be a qualified source

 

18



--------------------------------------------------------------------------------

meeting criteria acceptable to Landlord in its reasonable discretion, such as
financial worth, stability and reputation. For purposes of this Lease, “Landlord
Competitor” means (i) any hospital, imaging center, ambulatory surgery center or
other healthcare facility, or (ii) any direct or indirect owner of any of the
foregoing, or (iii) any Affiliate of such owner, or (iv) any Person which
provides any type of health care services to the public that, in any such case,
are from time to time provided by Landlord or any Affiliate of Landlord and
whose facilities are located within or which services are provided within the
Restricted Area. Landlord shall have the right from time to time, in its sole
discretion, to exempt any Person from being deemed a Landlord Competitor.
Notwithstanding the foregoing, a lender shall not be disqualified as a Landlord
Competitor if its ownership of a hospital, ambulatory surgery center or other
healthcare facility is only as a result of exercising foreclosure rights and not
such lender’s primary business.

(b) Landlord shall have the right to request and Tenant shall supply from time
to time such additional information as Landlord may reasonably request regarding
any Leasehold Mortgage.

(c) Under no circumstances shall Landlord be required to subordinate or subject
its fee simple interest in the Land to the lien of any Leasehold Mortgagee nor
shall Landlord be required to execute or join any Leasehold Mortgage. Landlord
shall not be liable for the payment of the sum secured by any Leasehold
Mortgage, nor for any expenses in connection with the same, and neither the
Leasehold Mortgage instrument nor any instrument or document related thereto
shall contain any covenant or other obligation on Landlord’s part to pay such
debt, or any part thereof, or to take any affirmative action of any kind
whatsoever, except as Landlord may deem necessary or desirable to protect its
interest hereunder.

(d) In addition, the terms of the Leasehold Mortgage shall expressly prohibit
the Leasehold Mortgagee from naming Landlord as a party in any foreclosure
action or action seeking a judgment against Landlord based upon such mortgage or
any instrument or document related thereto, unless required by applicable law in
order to file a foreclosure action. If there is more than one Leasehold
Mortgage, Landlord shall recognize only the Leasehold Mortgagee whose Leasehold
Mortgage is senior in lien as the Leasehold Mortgagee entitled to the rights
afforded by this ARTICLE 6.

6.2 Leasehold Mortgages; Protective Provisions. Subject to the provisions of
this ARTICLE 6, Tenant may mortgage, pledge, encumber, hypothecate or assign as
security the Tenant’s Leasehold Estate (collectively, a “Leasehold Mortgage”) to
a Leasehold Mortgagee. Each Leasehold Mortgage shall contain and/or be governed
by in substance the following terms:

(a) If Landlord shall deliver to Tenant any notice, demand, election or other
communication which may materially, adversely affect the security for a
Leasehold Mortgage including, without limitation, a notice of a Default by
Tenant (collectively, “Notices”), Landlord shall simultaneously give a copy of
each such Notice to the Leasehold Mortgagee at the address designated by the
Leasehold Mortgagee in the Mortgage Notice. No Notice given by Landlord to
Tenant shall be binding upon Leasehold Mortgagee unless a copy of such Notice
shall be given to Leasehold Mortgagee pursuant to this Section.

 

19



--------------------------------------------------------------------------------

(b) If Landlord gives a Notice of Default by Tenant (a “Default Notice”) to a
Leasehold Mortgagee, the Leasehold Mortgagee shall have the right, but not the
obligation, to cure such Default on behalf of Tenant, and Landlord shall not
have the right to terminate this Lease in the event that the Leasehold Mortgagee
completes the cure of such Default within the time periods specified in this
Lease for cures by Tenant, if any; provided, however, that on written request of
the Leasehold Mortgagee to Landlord given within the time period specified for
cure by Tenant, the Leasehold Mortgagee shall be granted an additional fifteen
(15) days to cure a non-monetary default by Tenant hereunder. Landlord agrees to
accept any Leasehold Mortgagee’s cure of a Default by Tenant. Landlord agrees
that it shall not terminate this Lease due to the occurrence of any Tenant
Default so long as a Leasehold Mortgagee completes curing the Tenant Defaults
within the time such Leasehold Mortgagee is permitted to cure the Tenant Default
and pays, upon Landlord’s written demand, from time to time all delinquent and
current Net Rent, Capital Costs, Common Area Rent, Additional Rent and other
sums then due and owing under this Lease together with all interest and late
fees.

(c) If this Lease is terminated as a result of Tenant’s Default or rejection of
this Lease pursuant to Section 365(a) of the Bankruptcy Code, 11 U.S.C. §365(a),
then, upon the Leasehold Mortgagee’s request made within ten (10) days after the
delivery to Leasehold Mortgagee of written notice from Landlord of such
termination, Landlord shall enter into a new lease with the Leasehold Mortgagee
or its Affiliate upon terms and conditions identical to those of this Lease for
what would have been the full remaining term of this Lease had the same not been
so terminated, with all remaining extension or renewal rights, so long as the
Leasehold Mortgagee or its Affiliate (i) pays all of the past due and then due
Net Rent, Capital Costs, Common Area Rent, Additional Rent and other sums
together with interest and late fees and cures all other Defaults of Tenant
under this Lease, (ii) such new lease shall have the same priority as this
Lease.

(d) Foreclosure of any Leasehold Mortgage, or any sale thereunder, whether by
judicial proceedings or by virtue of any power contained in the Leasehold
Mortgage, or any conveyance of Tenant’s Leasehold Estate hereunder from Tenant
to any Leasehold Mortgagee or its Affiliate or any other Qualified Person (as
defined herein) through, or in lieu of, foreclosure or other appropriate
proceedings in the nature thereof, shall not require the consent of Landlord,
and upon such foreclosure, sale or conveyance, and further provided that the
Leasehold Mortgagee or its Affiliate or such other Qualified Person: (i) fully
assumes the Lease and otherwise shall comply with each and every term and
provision of this Lease pursuant to a written agreement satisfactory to
Landlord; and (ii) cures or otherwise makes arrangements to the satisfaction of
the Landlord to cure all Tenant’s Default(s) under the Lease, Landlord shall
recognize the Leasehold Mortgagee or its Affiliate or such other Qualified
Person as the Tenant hereunder. If any Leasehold Mortgagee or its Affiliate or
any other Qualified Person shall acquire Tenant’s Leasehold Estate as a result
of a judicial or non-judicial foreclosure under any Leasehold Mortgage, or by
means of a deed in lieu of foreclosure, or through settlement of or arising out
of any pending or contemplated foreclosure action, and complies with the
provisions of the preceding sentence, such Leasehold Mortgagee or its Affiliate
or such other Qualified Person, shall thereafter have the right, subject to the
terms and provisions of this Lease, to further assign or transfer Tenant’s
Leasehold Estate to an assignee upon obtaining Landlord’s written consent,
provided that such assignee is a Qualified Person. Upon such acquisition of
Tenant’s Leasehold Estate as described in this Section 6.2 (d) by Leasehold
Mortgagee or its

 

20



--------------------------------------------------------------------------------

Affiliate or such other Qualified Person, Landlord and such new tenant shall
execute and deliver a new ground lease of the Property to such Leasehold
Mortgagee or its Affiliate or such other Qualified Person, not later than thirty
(30) days after such party’s acquisition of the Tenant’s Leasehold Estate. Such
new ground lease shall be identical in form and content to the provisions of
this Lease, except with respect to the parties thereto, the term thereof (which
shall be co-extensive with the remaining Term hereof), and the elimination of
any requirements which have been fulfilled by Tenant prior thereto, but
specifically containing requirements or obligations of Tenant which have not
been fulfilled by Tenant prior to the acquisition of the Tenant’s Leasehold
Estate. Upon execution and delivery of such new ground lease, the new ground
lease shall have priority to this Lease and Landlord shall cooperate with the
new tenant, at the sole expense of said new tenant, in taking such action as may
be necessary to remove Tenant named herein from the Property and the MOB.
Nothing herein shall be construed to release Tenant from its obligations under
the Lease.

(e) If any agreement between a Leasehold Mortgagee and Tenant shall so require,
and if Landlord has previously been provided a copy thereof, no voluntary
amendment, cancellation, termination, surrender or modification of this Lease
shall be effective as to such Leasehold Mortgagee unless it has received a copy
thereto, in writing.

(f) The making of a Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of Tenant’s interest in this Lease. No Leasehold
Mortgagee, simply by virtue of its lien on the Tenant’s Leasehold Estate, shall
be deemed to have assumed any of the obligations or liabilities of Tenant
hereunder. A Leasehold Mortgagee or its Affiliate or such other Qualified Person
who takes title to the Tenant’s Leasehold Estate or enters into a new lease with
Landlord pursuant to this Section shall be responsible for the performance of
the Tenant’s obligations under this Lease or such new lease and such
responsibility shall terminate upon its sale, transfer or assignment of this
Lease or such new lease, as applicable, except for any obligations under this
Lease or such new lease with arise or accrue prior to the date of sale, transfer
or assignment. Reference in Sections 6.2(c), (d) and (f) to an “Affiliate” of a
Leasehold Mortgagee shall include only an Affiliate that is a Qualified Person

(g) Nothing herein contained shall require any Leasehold Mortgagee to enter into
a new lease pursuant to this ARTICLE 6, or to cure any Default of Tenant
referred to above unless the Leasehold Mortgagee elects in writing to assume the
position of the Tenant under this Lease within the time as provided in this
ARTICLE 6, provided however, in the event the Leasehold Mortgagee fails to enter
into a new lease with Landlord or to otherwise assume the Lease within the time
period as provided above, Landlord shall be free to exercise its remedies as
provided in ARTICLE 15 of this Lease.

(h) Notwithstanding anything to the contrary contained elsewhere in this ARTICLE
6, Leasehold Mortgagee shall not join any Space Tenant as a party defendant in
any foreclosure action or proceeding or take any other action which will have
the effect of terminating any Space Lease, nor evict any Space Tenant except by
reason of the Space Tenant’s default under its Space Lease beyond applicable
cure periods nor affect any of any Space Tenant’s rights under its Space Lease
by reason of any default by Tenant under a Leasehold Mortgage or any action of
any Leasehold Mortgagee on account of such default. Additionally, upon the
execution and delivery of any new lease under this ARTICLE 6, all Space Leases
shall

 

21



--------------------------------------------------------------------------------

be assigned and transferred, without recourse, to the tenant named in such new
lease: provided, however (i) such new tenant shall not be liable for any breach
of any obligations owed by Tenant, as lessor to such Space Tenants under such
Space Leases, nor shall such new tenant be liable to such Space Tenants for the
return to Space Tenants of (A) any sums on deposit with Tenant, including,
without limitation, security deposits, (B) allowances or inducements made
available to Space Tenants, including, without limitation, leasehold improvement
allowances, unless such sums on deposit or the cash value of such allowances or
inducements are actually transferred by Tenant to such new tenant, (C) subject
to any offsets, claims or defenses which the Space Tenants may have against
Tenant, (D) bound by any payment of rent which any Space Tenants might have made
for more than one (1) months in advance. If a Space Tenant entitled to such
recognition shall so request, the tenant named in such new lease shall execute
and deliver an agreement, in form and substance reasonably satisfactory to
Landlord, confirming that, subject to the provisions of this Section 6.2(h),
such Space Tenant is entitled to such recognition and recognizes and attorns to
the tenant named in such new lease as the landlord under its Space Lease.

6.3 Financing Terms. Tenant shall be entitled to finance or refinance any debt
secured by a Leasehold Mortgage during the Term upon written notice to but
without the consent of Landlord, provided that such Leasehold Mortgage meet the
requirements of this ARTICLE 6, and provided further that such refinancing meets
the following additional requirements:

(a) the term of such new mortgage loan may not extend beyond the Lease
Expiration Date; and

(b) the aggregate debt incurred in such financing or refinancing shall not
exceed eighty-five percent (85%) of the appraised fair market value (as
determined by a MAI appraiser reasonably satisfactory to Landlord and Leasehold
Mortgagee) of the Tenant’s Leasehold Estate and

(c) there shall be no mortgage balance nor any Leasehold Mortgage at the end of
the Term.

6.4 Cross Default Prohibition. In no event may any Leasehold Mortgage contain
any provision to the effect that default under any obligation with the Leasehold
Mortgagee or any other Person shall constitute a default under the Leasehold
Mortgage unless such other default is secured by a Leasehold Mortgage on the
Property or on another property leased by Tenant or an Affiliate of Tenant from
Landlord or an Affiliate of Landlord. Additionally, in no event may any
provision contained in any Leasehold Mortgage contradict or be inconsistent with
any of the terms of this Lease or any Fee Mortgage (as herein defined) in place
at the time Tenant enters into the Leasehold Mortgage.

ARTICLE 7

ASSIGNMENT, MORTGAGES AND SUBLETTING

7.1 Assignment.

(a) Provided Tenant is not then in Default hereunder, Tenant shall have the
right, subject to the terms and conditions of this Lease, after notice to
Landlord, to assign this

 

22



--------------------------------------------------------------------------------

Lease to any Affiliate of Tenant that is a Qualified Person during the Term
hereof; provided however, that no such assignment shall relieve Tenant of any
obligation set forth herein.

(b) Provided Tenant is not then in Default hereunder, Tenant shall have the
right, subject to the terms and conditions of this Lease, including, without
limitation, Section 8.1 hereof, to assign this Lease to a Qualified Person;
provided however, that Landlord has granted its prior written consent to such
assignment, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event Landlord grants its prior written consent to the
assignment of this Lease to a Qualified Person, then Tenant shall be relieved
and released of all liability which arises or accrues out of this Lease
beginning on and at anytime after the effective date of such assignment (i.e.,
Tenant shall not be relieved or released of any liability that arose or accrued
prior to the effective date of such assignment.).

(c) For purposes of this Lease, “Qualified Person” means any Person who:
immediately prior to the effective date of the proposed assignment (i) shall be
actively engaged in the business of owning and managing medical office buildings
and would have upon closing a minimum unencumbered net worth of not less than
the fair market value of the MOB; (ii) would not violate and is not owned,
affiliated with or controlled by a Person that would violate the radius
restriction in Section 5.4; and (iii) is not a Landlord Competitor or a
Disqualified Provider or owned, affiliated with, or controlled by a Landlord
Competitor or by a Disqualified Provider. A Change of Ownership (as hereafter
defined) shall be deemed an assignment for purposes of Section 7.1(b), this
Section 7.1(c) and Section 7.1 (e). “Change of Ownership” means, other than an
Exempt Transaction (as hereafter defined) the transfer or issuance of any stock,
membership interest, partnership interest or other equity interest in Tenant or
any direct or indirect owner of any interest in Tenant to any Person other than
an Affiliate of Tenant. An “Exempt Transaction” means (A) the issuance or
transfer of stock in CNL Healthcare Properties, Inc., so long as Tenant remains
a Qualified Person, (B) the issuance or transfer of stock, membership interest,
partnership interest or other equity interest in Tenant or in any direct or
indirect owner of any interest in Tenant to an Affiliate of Tenant so long as
Tenant remains a Qualified Person, and (C) or the transfer of ownership interest
in Tenant pursuant to an acquisition, merger, reorganization, consolidation, or
other similar transaction involving substantially all of the assets of Tenant or
an Affiliate of Tenant so long as the resulting Tenant remains a Qualified
Person.

(d) If Tenant assigns this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment.

(e) Except as expressly permitted elsewhere in this ARTICLE 7 or for a Leasehold
Mortgage or an assignment or a new lease executed in connection therewith and
which is expressly permitted pursuant to the provisions of ARTICLE 6, Tenant
shall not make any assignment (including, but not limited to, a Change of
Ownership), transfer, mortgage or encumbrance, whether voluntary, involuntary or
by operation of law, in whole or in part, of this Lease, or any sublease or
license by Tenant of all or any part of the space in the Property or any
agreement by Tenant giving any other person the right to use all or any part of
the Property, without Landlord’s prior written consent, which may be granted or
withheld in Landlord’s sole

 

23



--------------------------------------------------------------------------------

and absolute discretion and any of the foregoing made without such consent shall
be unenforceable by the parties thereto and shall constitute a Tenant Default
without grace or cure. Any consent by Landlord to any such action by Tenant
shall be held to apply only to the specific transaction thereby authorized and
shall not constitute a waiver of the necessity for such consent to any
subsequent action.

7.2 Covenant Against Encumbrance. Tenant, its successors and assigns, shall have
no right to mortgage, pledge, or otherwise encumber this Lease, the MOB or
Tenant’s interest herein, except by a Leasehold Mortgage and financing
statements meeting the requirements of ARTICLE 6. Any such Leasehold Mortgage
shall be subject to the terms of this Lease and subordinate to the rights of
Landlord hereunder.

7.3 Space Leasing.

(a) Subject to the other terms and provisions of this Lease (including, but not
limited to, ARTICLE 5), Tenant shall have the obligation to lease (sublease) the
MOB to Space Tenants during the Term as set forth in this Section 7.3. Promptly
after the Effective Date, Tenant shall, in consultation with Landlord, develop a
marketing and leasing plan. Tenant shall, in consultation with Landlord,
periodically update the marketing and leasing plan. Tenant shall not use any
name, mark or logo of Landlord or any of its Affiliates in any manner whatsoever
without the express prior written approval of Landlord, which approval may be
granted or withheld in its sole discretion. Landlord shall have the right to
review and approve all marketing materials for space in the MOB, provided that
if (i) Tenant’s written request for approval states in conspicuous type that
Landlord’s approval will be deemed granted if Landlord fails to respond in
writing within ten (10) business days of submission, and (ii) Landlord does not
provide comments to any materials submitted within ten (10) business days of
submission, such submitted materials shall be deemed approved.

(b) Landlord, provided it incurs no expense or liability, agrees to use
commercially reasonable efforts, in good faith, to assist Tenant in its
marketing and leasing activities including, but not limited to, providing Tenant
with a list of physicians and physician groups that are in good and active
standing of the medical staff of Landlord or a Landlord Affiliate-owned hospital
which Landlord believes would enhance the MOB Tenant Mix (as hereafter defined).
For purposes of this Lease, “Tenant Mix” shall mean physician groups and medical
practices or service lines that Landlord believes would be beneficial to the
Campus and surrounding community. Tenant shall use commercially reasonable
efforts to lease the MOB consistent with the then current MOB’s Tenant Mix on
the Campus and surrounding community.

(c) As long as the Space Lease fulfills all the requirements of this
Section 7.3, ARTICLE 5 and the other provisions of this Lease, Landlord shall
permit and recognize the Space Lease and the Space Tenant. For purposes of this
Lease, a “Space Lease” means a lease between Tenant, as lessor, and a physician,
physician group or other user permitted under ARTICLE 7 and ARTICLE 5, as
lessee, and “Space Tenant” means a lessee under a Space Lease. In the event of
termination of this Lease pursuant to the terms hereof, and provided a new lease
is not executed pursuant to the terms of ARTICLE 6, Landlord, to the extent the
MOB is still constructed and without damage, shall honor all Space Leases
authorized and permitted by Landlord pursuant to the terms of this Section 7.3
as if they were direct leases between Landlord

 

24



--------------------------------------------------------------------------------

and such Space Tenants, as long as the Space Tenant is not in default of any
provision of the Space Lease beyond the applicable grace period and so long as
the termination of this Lease (i) is not in connection with any condemnation,
taking or casualty, (ii) such Space Tenant attorns to Landlord pursuant to an
agreement of attornment satisfactory to Landlord, and (iii) such Space Lease
complies with all Legal Requirements and the provisions of this Lease; provided,
however Landlord shall not be (i) liable for any breach of any obligations owed
by Tenant, as lessor to such Space Tenants under such Space Leases, nor shall
Landlord be liable to such Space Tenants for the return to Space Tenants of
(A) any sums on deposit with Tenant, including, without limitation, security
deposits, (B) allowances or inducements made available to Space Tenants,
including, without limitation, leasehold improvement allowances, unless such
sums on deposit or the cash value of such allowances or inducements are actually
transferred by Tenant to Landlord, (ii) subject to any offsets, claims or
defenses which the Space Tenant may have against any prior Tenant, (iii) bound
by any payment of Rent which any Space Tenant might have made for more than one
(1) month in advance. If a Space Tenant entitled to such recognition shall so
request, Landlord shall execute and deliver an agreement, in form and substance
reasonably satisfactory to Landlord, confirming that, subject to the provisions
of this Section 7.3(c), such Space Tenant is entitled to such recognition and
recognizes and attorns to Landlord as the landlord under its Space Lease.

(d) All Space Leases (other than with Landlord or its Affiliates), unless
otherwise agreed upon in writing by Landlord in its sole discretion, shall
comply with Section 7.3 (g) below and shall have the following terms:
(i) limitation to the permitted uses set forth in Article 5 and incorporation of
the Prohibited Services and Disqualified Provider provisions of this Lease, all
of which shall be set forth in full therein, and (ii) all such Space Leases
shall set forth an acknowledgement that such Space Tenant has received a copy of
this Lease and takes subject to it, and that the Space Lease term shall not
extend beyond the Term of this Lease, (iii) and that the Landlord shall be
permitted to enforce directly against the Space Tenant all of the provisions of
(i) and (ii) of this Section 7.3 (d). Tenant and Space Tenant shall not be
permitted to amend any Space Lease in contravention of this Lease, and any such
attempted amendment shall not be binding upon Landlord.

(e) Except for a Space Lease, Tenant shall not enter into any other form of
(i) lease, (ii) occupancy agreement, (iii) license, (iv) grant, (v) option to
lease or occupy, (vi) lease renewal, or (vii) other grant of occupancy rights
whether exclusive or non-exclusive for space in the MOB. Notwithstanding the
foregoing, Tenant may enter into a lease or grant occupancy rights to Property
Manager (as defined herein) for the use of space within the MOB as an on-site
property management office.

(f) Tenant shall furnish Landlord with or make available electronically, true,
correct and complete copies of all Space Leases upon written request of Landlord
made from time to time, or make the same available to Landlord electronically.

(g) Within thirty (30) days following the expiration of each Lease Year, the
Tenant shall supply or make available electronically to Landlord a complete rent
roll for the Property and any other information reasonably requested by Landlord
related to the Tenant’s leasing activities. Landlord shall have the right to
review and approve all materials used in promoting or marketing space in the
Property. Landlord has the right to approve the standard

 

25



--------------------------------------------------------------------------------

form of lease agreement to be used with Space Tenants in the Property. The
standard form of Space Lease used or to be used by Tenant is subject to
Landlord’s prior written approval. The standard form of the initial Space Lease
shall be agreed upon by Landlord and Tenant pursuant to a separate agreement of
even date herewith. Any material deviation from the approved form of Space Lease
(any deviation from Section 7, Section 8, or Exhibit C of the Space Lease shall
be deemed material) is subject to Landlord’s prior written approval, which may
be granted or withheld in Landlord’s sole and absolute discretion. Any
immaterial deviation from the approved form of Space Lease is subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or conditioned. If (i) Tenant’s written request for approval of an
immaterial deviation states in conspicuous type that Landlord’s approval will be
deemed granted if Landlord fails to respond in writing within ten (10) business
days of submission, and (ii) Landlord does not respond in writing within ten
(10) days after submission, then Landlord shall be deemed to have granted its
approval.

(h) Landlord and its Affiliates will utilize its own form (i.e., the form of the
Approved Lease (as hereafter defined)) in leasing space from the Tenant within
the Property. Landlord and its Affiliates have the right to assign any of its or
their space leases in the Property and to sublease any of its or their leased
space in the Property from time to time without the consent of Tenant. Tenant
has no right to participate in sublease rents or other profits made by Landlord
or its Affiliates in connection with any sublease or assignment. In the event
Landlord or an Affiliate of Landlord takes over a Space Lease from a Space
Tenant for any reason, the Tenant will, at the written request of Landlord or an
Affiliate of Landlord, enter into a new lease with Landlord or such Affiliate
for the premises which is the subject of such Space Lease on the Approved Lease
form, but with the economic terms (e.g., amount or rent, remaining length of
term and renewal options) as contained in the Space Lease.

(i) Notwithstanding anything to the contrary contained elsewhere in this Lease:
(i) before Tenant may enter into any Space Lease (other than a Space Lease with
Landlord or one of its Affiliates) Tenant must first deliver to Landlord, in
accordance with the provisions of Section 14.1 below, (A) a completed proposed
tenant approval form (a “Proposed Tenant Form”) containing all of the material
terms of the proposed Space Lease between Tenant and the proposed Space Tenant
(a “Proposed Space Tenant”) (an example of such a form is attached hereto as
Exhibit 7.3 (i)), (B) evidence reasonably satisfactory to Landlord that the
Proposed Space Tenant and all related Occupants comply with all of the
provisions of ARTICLE 5 above and with all other applicable provisions of this
Lease (such a Proposed Space Tenant (and other Occupants) being herein
collectively called a “Qualifying Space Tenant”), and (C) a notice which states
in conspicuous type that Landlord’s approval of such Proposed Space Tenant will
be deemed granted if Landlord fails to reply in writing within ten (10) business
days; (ii) Landlord shall then have a period of ten (10) business days to
approve or disapprove in writing such Proposed Space Tenant (and if Landlord
fails to reply in writing within such ten (10) business day period, Landlord
shall be deemed to have approved the Proposed Space Tenant); (iii) if Landlord
approves or is deemed to have approved the Proposed Space Tenant, Tenant may
enter into a Space Lease with the Proposed Space Tenant on the terms set forth
in the Proposed Tenant Form; (iv) if Landlord disapproves the Proposed Space
Tenant, Tenant may not enter into a Space Lease with the Proposed Space Tenant;
(v) provided, however, if Landlord disapproves a Proposed Space Tenant, which is
a Qualifying Space Tenant, Landlord or an Affiliate of

 

26



--------------------------------------------------------------------------------

Landlord must then enter into a lease (a “Replacement Lease”) with Tenant, using
the Approved Lease form, for the space to be occupied by such Proposed Space
Tenant on the terms set forth in the Proposed Tenant Form; and (vi) in the event
Landlord or its Affiliate enter into a Replacement Lease and, prior to the
expiration of the term of the Replacement Lease, desire to tender a substitute
tenant (a “Substitute Space Tenant”) to enter into a Space Lease on terms
substantially the same as the Replacement Lease (which Substitute Space Tenant,
Tenant would, in the exercise of its reasonable discretion, accept as a Tenant
in the MOB), Tenant shall promptly enter into a direct lease with the Substitute
Space Tenant and, as of the effective date of such direct lease, terminate the
Replacement Lease, without further liability to Landlord or to its Affiliate.
Tenant, promptly upon Landlord’s request shall supply such information regarding
the Proposed Space Tenant as Landlord may reasonably request to evaluate whether
or not to approve the Proposed Space Tenant.

7.4 Right of First Offer to Lease Available Space.

(a) For purposes of this Lease, the term “Available Space” shall mean space in
the MOB that is not, as of the Lease Effective Date, subject to a lease, option
to lease or option to renew a lease, or executed letter of intent to lease space
within the MOB. “Available Space” shall not include space that is designed to be
used in common by more than one Occupant and is leased. Tenant shall not enter
into any Space Lease without first offering such Available Space to Landlord on
and pursuant to the terms and conditions in this Section 7.4. Every six
(6) months during the Term of this Lease, and upon Landlord’s written request at
any time during the Term, and at any other time that space in the MOB will
become Available Space, Tenant shall notify Landlord in writing or by providing
electronic access to current rent rolls of the existence of any currently
Available Space within the MOB or space which the Tenant in good faith
anticipates will become Available Space within the next six (6) months. Such
notice shall include the location of the Available Space and the key business
terms (e.g., rental rate, duration of the term, operating expenses, and tenant
improvement allowance) upon which Tenant is offering the Available Space to the
public.

(b) For a period of fifteen (15) calendar days beginning on the date of
Landlord’s receipt of such written notice, Landlord and its Affiliates shall
have the exclusive right and option to lease all or a portion of the Available
Space described in such written notice (“Right of First Offer”). If Landlord or
any Affiliate exercises such right and option, the rental rate, commencement and
duration of the term, and leasehold improvement, moving and other allowances and
operating expense stops shall be as set forth in such written notice or as
otherwise agreed upon by the Parties. However, Landlord and its Affiliates shall
not be bound by any use or similar restriction contained in this Lease or the
then current form of Space Lease. Other terms and conditions of Landlord’s or
its Affiliate’s occupancy shall, in the case of a prospective lease of Available
Space, be as set forth in the approved form of lease agreed upon by Landlord and
Tenant pursuant to a separate agreement of even date herewith (“Approved Lease”)
as from time to time amended by Landlord and Tenant. Landlord may, without
obtaining Tenant’s written consent, assign or sublet its leasehold interest in
any Approved Lease to an Affiliate of Landlord or to an entity in which Landlord
or such Affiliate owns a financial interest. Landlord or its Affiliate may
exercise its right to lease all, or less than all, of the Available Space by
delivering written notice to Tenant of Landlord’s desire to so occupy at any
time during such fifteen (15) day period. If Landlord’s Right of First Offer
expires unexercised,

 

27



--------------------------------------------------------------------------------

Tenant may, within one hundred eighty (180) calendar days after the expiration
of Landlord’s Right of First Offer, enter into a Space Lease with a prospective
Occupant upon the terms and conditions set forth in such written notice to
Landlord and as otherwise required under this Lease. If Tenant and a prospective
Occupant fail to enter into such a Space Lease within said one hundred eighty
(180) day period, unless extended in writing by Landlord, then Tenant’s right to
enter into the Space Lease with such prospective Occupant shall cease and any
future attempt to enter into a Space Lease for the Available Space shall again
be subject to Landlord’s Right of First Offer. Notwithstanding anything to the
contrary contained herein, Landlord’s Right of First Offer shall not apply to
any extensions or renewals of any then-existing Space Leases, or to the lease of
additional space by any then-existing Space Tenant.

7.5 Subordination; Attornment. Landlord shall be entitled from time to time to
place a Fee Mortgage (as defined herein) on any part of the Campus, including on
the Property. As used herein, a “Fee Mortgage” shall mean any mortgage or trust
deed which now or hereafter is a lien on the entire fee simple title to the
Property, or any part thereof, as the same may be renewed, modified, amended,
extended, consolidated or coordinated from time to time. As a condition to the
placement of any such Fee Mortgage, any Fee Mortgagee (as defined herein) shall
execute and deliver to and in favor of Tenant (and any Leasehold Mortgagee) an
agreement to the effect that, if there shall be a foreclosure of such Fee
Mortgage, such Fee Mortgagee will not in any other way foreclose Tenant from its
rights, evict Tenant, disturb Tenant’s possession under this Lease, or terminate
or disturb Tenant’s leasehold estate or rights hereunder except in the event of
a Tenant Default (any such agreement, or any agreement of similar import, from a
Fee Mortgagee being hereinafter called a “Nondisturbance Agreement”). This Lease
shall be subject and subordinate to each and every Fee Mortgage which may now or
hereafter affect the Property, or any part thereof, and to all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder, with respect to which Fee Mortgage, Tenant shall have received a
Nondisturbance Agreement. In confirmation of such subordination, Tenant shall
execute and deliver promptly any certificate that Landlord reasonably may
request. Tenant shall not do or omit to do anything that Tenant is obligated to
do under the terms of this Lease so as to cause Landlord to be in default under
any Fee Mortgage.

(a) If the holder or beneficiary of any Fee Mortgage (a “Fee Mortgagee”), or any
of its successors or assigns, or any other person claiming by or through any
such Fee Mortgagee or by or through any foreclosure proceeding of any such Fee
Mortgage, shall succeed to the rights of Landlord under this Lease, Tenant shall
attorn to and recognize such successor as Tenant’s landlord under this Lease.
Upon such attornment, this Lease shall continue in full force and effect as a
direct lease between Tenant and such successor landlord, upon and subject to all
of the then executory terms, covenants and conditions of this Lease. The
provisions of this Section 7.5 shall be self-operative, and no instrument of any
such attornment shall be required or needed by the holders of any such Fee
Mortgage. In confirmation of any such attornment Tenant shall, at Landlord’s
request or at the request of any such Fee Mortgagee, promptly execute and
deliver such further instruments as may be reasonably required by any such Fee
Mortgagee.

 

28



--------------------------------------------------------------------------------

(b) Any Nondisturbance Agreement shall be made on the condition that neither the
Fee Mortgagee, nor anyone claiming by, through or under such Fee Mortgagee,
shall be:

(i) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting Landlord, except for any continuing defaults);

(ii) subject to any defenses or offsets that Tenant may have against any prior
landlord (including, without limitation, the then defaulting Landlord);

(iii) bound by any payment of Rent which Tenant might have paid for more than
the current month to any prior landlord (including, without limitation, the then
defaulting Landlord);

(iv) bound by any covenant to make any payment to Tenant which was required to
be made prior to the time such Fee Mortgagee succeeded to any prior Landlord’s
interest;

(v) bound by any obligation to perform any work or to make improvements to the
Property or any portion thereof; or

(vi) accountable for any moneys deposited with any prior landlord, except to the
extent such moneys are actually received by such Fee Mortgagee.

(c) If required by the Fee Mortgagee, Tenant promptly shall join in any
Nondisturbance Agreement to indicate its concurrence with the provisions thereof
and its agreement, in the event of a foreclosure of such Fee Mortgage, to attorn
to such Fee Mortgagee as Tenant’s landlord hereunder. Tenant promptly shall
accept, execute and deliver any reasonable Nondisturbance Agreement proposed by
any such Fee Mortgagee, which conforms with the provisions of this ARTICLE 7.

(d) Landlord represents to Tenant that there are no Fee Mortgagees as of the
Commencement Date. Tenant hereby agrees to give to any Fee Mortgagee of which
Tenant has been notified in writing and provided with said Fee Mortgagee’s
address, copies of all notices of default given by Tenant to Landlord under this
Lease at the same time and in the same manner as and whenever Tenant shall give
any such notice of default to Landlord, and no such notice of default shall be
deemed given to Landlord hereunder unless and until a copy of such notice shall
have been so delivered to such Fee Mortgagee. Such Fee Mortgagee shall have the
right to remedy any default of Landlord under this Lease, or to cause any
default of Landlord under this Lease to be remedied, and, for such purpose,
Tenant hereby grants such Fee Mortgagee such additional period of time as may be
reasonable to enable such Fee Mortgagee to remedy, or cause to be remedied, any
such default in addition to the period given to Landlord for remedying, or
causing to be remedied, any such default. Tenant shall accept performance by
such Fee Mortgagee of any term, covenant, condition or agreement to be performed
by Landlord under this Lease with the same force and effect as though performed
by Landlord. Neither such Fee Mortgagee nor its designee or nominee shall become
liable under this Lease unless and until such Fee Mortgagee or its designee or
nominee becomes, and then only for so long as such Fee Mortgagee or its designee
or nominee remains, the fee owner of the Property. Such Fee

 

29



--------------------------------------------------------------------------------

Mortgagee shall have the right, without Tenant’s consent, to foreclose the Fee
Mortgage or to accept a deed in lieu of foreclosure of such Fee Mortgage.

(e) If the estate of Landlord and the estate of Tenant in the Property shall
ever be held by the same person, the estate created by and pursuant to this
Lease shall not be merged with any superior estate or other interest in the
Property.

ARTICLE 8

PREEMPTIVE RIGHTS

8.1 Right of First Offer to Purchase.

(a) Tenant shall give Landlord written notice of Tenant’s intention to transfer
an Interest (which term, as used in this ARTICLE 8, shall be broadly construed
and shall include, but not be limited to, any voluntary or involuntary
disposition, sale, assignment, gift, conveyance, exchange, license, easement,
lease or sublease or any Change of Ownership of Tenant), other than an Excluded
Transfer (as defined below), which notice (the “Offer Notice”) shall include
(i) a description of the Interest sought to be transferred, (ii) the price at
which Tenant intends to sell the Interest and (iii) any material terms and
conditions of the prospective transfer (including, but not limited to, all
representations and warranties and conditions of closing which are a part of the
prospective transfer) together with such other information regarding the
prospective transfer in the possession of or reasonably available to Tenant as
may be reasonably requested by Landlord. If a proposed transfer (other than an
Excluded Transfer) is part of an offer that includes more than one property, of
which the Interest is included, then the value for the Interest shall be
separately stated, and the Repurchase Right (as herein defined) shall only be
applicable to the Interest. For the avoidance of doubt, the terms and provisions
of this ARTICLE 8 do not apply to any Excluded Transfer.

(b) For a period of thirty (30) days beginning on the date of Landlord’s receipt
of the Offer Notice, Landlord shall have the exclusive right and option to
purchase the Interest (“Repurchase Right”) by delivering written notice (the
“Exercise Notice”) to Tenant. Subject to the conditions set forth in 8.1(f),
such exercise shall be irrevocable and the closing of the transaction shall
occur within one hundred twenty (120) days of the date that Landlord timely
exercises its Repurchase Right.

(c) If Landlord fails to timely exercise its Repurchase Right pursuant to
Section 8.1(b), such right shall be deemed waived, subject to Section 8.1(e)
below, but only to the transfer set forth in the Offer Notice. Landlord’s
Repurchase Right shall continue as to each and every subsequent transfer of the
Interest.

(d) Landlord or an Affiliate of Landlord shall purchase the Interest at a price
(including the deposit of earnest money) equal to the price for which the
Interest is to be sold or transferred as set forth in the Offer Notice. If all
or part of the consideration for the proposed transfer is other than cash,
Landlord’s exercise of its Repurchase Right shall be deemed to be on the same
terms and conditions as long as Landlord agrees to pay the fair market value (as
determined by an appraiser acceptable to both Landlord and Tenant) of the
non-cash

 

30



--------------------------------------------------------------------------------

consideration to be received by Tenant. The cost of the appraisal shall be
shared equally by Landlord and Tenant.

(e) If Landlord’s Repurchase Right expires unexercised, Tenant shall, within one
(1) year after the expiration of Landlord’s Repurchase Right, close the transfer
transaction on Substantially the Same Terms (as defined herein) as set forth in
the Offer Notice described in Section 8.1(a). If Tenant and the prospective
transferee fail to so close the sale of the transfer of the Interest within said
one (1) year period, unless extended in writing by Landlord, then Tenant’s right
to transfer the Interest to such prospective transferee shall cease, and any
future attempt to transfer the Interest shall again be subject to Landlord’s
Repurchase Right. For purposes hereof, a transfer shall be on substantially the
same terms (“Substantially the Same Terms”) as set forth in the Offer Notice if
(1) the net economic consideration to be received by the transferring Tenant
(including without limitation, purchase price and allocation of closing costs
and other prorations) is greater than ninety-five percent (95%) of the net
economic consideration to be received by the transferring Tenant as set forth in
the Offer Notice and (2) the remaining terms are not materially less favorable
to the transferee than those terms set forth in the Offer Notice.

(f) In any transaction involving Landlord as purchaser of an Interest,
marketable title to the Interest shall be conveyed to Landlord free and clear of
any and all liens, encumbrances and exceptions of any kind or nature whatsoever
except the following (the “Permitted Exceptions”):

(i) The real estate taxes and assessments not delinquent;

(ii) This Lease;

(iii) Easements, restrictions, covenants, and agreements of record (a) created
on or before the date hereof, and (b) created after the date hereof and which do
not secure or result from monetary obligations or which do not otherwise impair
the marketability of title to the Interest or which Landlord agrees to assume or
take title subject to;

(iv) The Space Leases; and

(v) All acts done or approved by, through or under Landlord.

(g) For purposes of this Lease, the following terms shall have the meanings
ascribed thereto:

(i) “Affiliate” means a Person that controls, is controlled by, or is under
common control with another Person;

(ii) “Interest” means Tenant’s Leasehold Estate (which shall include ownership
of the MOB) or any lesser legal or equitable interest therein or any stock,
membership interest, partnership interest or other equity interest in Tenant or
in any direct or indirect owner of any interest in Tenant;

 

31



--------------------------------------------------------------------------------

(iii) “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, firm, association, corporation, trust or
any other form of business or government entity;

(iv) “Excluded Transfer” means (i) any easement granted to one or more
third-party utility providers or Occupants for ingress, egress purposes,
(ii) any Space Lease, (iii) any Change of Ownership of Tenant, which qualifies
as an Exempt Transaction, (iv) the granting of any Leasehold Mortgage or any
foreclosure or deed-in-lieu resulting therefrom or any transfer resulting from
such foreclosure or deed-in-lieu which is expressly permitted pursuant to the
terms of ARTICLE 6 of this Lease, or (v) any transfer to an Affiliate of Tenant,
which is a Qualified Person.

ARTICLE 9

MANAGEMENT, MAINTENANCE AND REPAIR OF MOB

9.1 Management of Property and MOB. The MOB and remainder of the Property shall
be maintained, operated and managed by Tenant at all times during this Term in a
manner consistent with Class A Medical Office Properties. The selection of the
Property Manager of the MOB and the terms of the property management contract
shall be subject to Landlord’s reasonable approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Landlord’s approval shall not be necessary if the Property Manager is an
Affiliate of Tenant, provided however, in such event, the management fees
charged shall not be higher than market for similarly situated Class A Medical
Office Properties. Landlord shall have the right from time to time, in addition
to all other rights and remedies available to Landlord hereunder, to require the
replacement of the Property Manager if (i) there exists any uncured Tenant
Default or (ii) Landlord reasonably determines that the Property Manager is not
properly performing its required duties in a manner consistent with Class A
Medical Office Properties. In no event shall the Property Manager be a Landlord
Competitor or a Disqualified Provider nor shall the Property Manager be owned by
or affiliated with a Landlord Competitor or with a Disqualified Provider. The
term “Property Manager,” as used herein, may include Tenant, but shall, in any
event, mean the Person nominated by Tenant and approved by Landlord, that is,
with respect to the Property, responsible for the day to day marketing of
available space, preparation of operating expense budgets, maintenance,
cleaning, care, security and safety. The criteria upon which Landlord shall make
its decision whether to require the replacement of the Property Manager, or to
approve or withhold its consent of any Property Manager nominated by Tenant,
shall be based upon Landlord’s reasonable determination whether the Property
Manager is properly performing its required duties, including but not limited to
the following: (a) maintaining, operating and managing the MOB in a manner
consistent with Class A Medical Office Properties, and (b) managing (as in the
context of property management activities) and leasing (as in the context of
procuring tenants for space) the MOB in furtherance of the best interests of
Landlord and the best interests of Tenant as long as, and to the extent that,
the best interests of Tenant do not conflict with the best interests of Landlord
and always in a manner that does not result in Tenant having a conflict of
interest, as reasonably determined by Landlord, with respect to the managing (as
in the context of property management activities) and leasing (as in the context
of procuring tenants for space) of property (other than the Property) that
competes for lessees or prospective lessees of the Property. In electing whether
to approve or remove any Property Manager, Landlord shall be entitled to

 

32



--------------------------------------------------------------------------------

consider and to grant substantial weight to complaints from Space Tenants
(including Landlord or its Affiliates) about the acts or omissions of the
Property Manager. Without limiting the generality of any other provision in this
Section 9.1, Landlord shall have the right to give Property Manager and Tenant
written notice of any failure of the Property Manager to comply with the
standards of this Section 9.1 and if the Property Manager does not cure such
failure within thirty (30) days following such notice or if such failure or any
series of failures is, in the opinion of Landlord chronic or repetitive, then
Landlord shall have the right, together with any other remedies (including
self-help) to require Tenant to terminate the services of Property Manager and
to hire a replacement manager acceptable to Landlord or Landlord may contract
directly with a replacement manager at Tenant’s expense to provide management
services.

9.2 Maintenance of Improvements. Tenant shall keep the Property, including the
MOB clean and in good condition and repair consistent with a Class A Medical
Office Property, including, but limited to, keeping the inside and outside of
all glass in the doors and windows of the Property clean, the exterior
landscaped and free from debris and the exterior surfaces free from mold or
graffiti. Tenant shall make all necessary Repairs to the Property and MOB so
that the same are kept structurally sound, neat and clean in appearance. Tenant
shall not commit waste or allow the Property or MOB to suffer waste. When used
in this ARTICLE 9, “Repairs” shall include all replacements, renewals,
alterations, additions and betterments. All Repairs made by Tenant shall be at
least equal in quality and cost to the original work performed in constructing
the Improvements and shall be made by Tenant in accordance with all Legal
Requirements. Without limiting Tenant’s obligations under this Section 9.2,
Tenant shall maintain the Property’ storm and sanitary sewers, communication
trunk lines, facilities for water and electricity and heating, ventilating and
air conditioning equipment in good condition and repair consistent with a
Class A Medical Office Property which shall include, but not be limited to,
maintaining maintenance contracts for such building service equipment in
accordance with customary practices and standards of comparable Class A Medical
Office Properties and otherwise reasonably satisfactory to Landlord. Within
fifteen (15) days after Landlord’s written request, Tenant shall provide or make
available electronically to Landlord copies of all maintenance contracts
required by this Lease all of which must be reasonably satisfactory to Landlord.

9.3 Alterations. Tenant shall not make any Alterations to the Property without
the prior written consent of Landlord, not to be unreasonably withheld,
conditioned or delayed, except that Landlord’s consent shall not be required for
Alterations: (a) as may be necessary due to emergency or to comply with Legal
Requirements; (b) the Net Cost of which shall not exceed Two Hundred Thousand
Dollars ($200,000.00) over a period of twelve (12) months, and that do not in
any way alter or affect the external appearance or structural integrity of the
MOB; or (c) which are required by the terms of any Space Lease existing at the
time of the Lease Commencement Date. Tenant shall not make any Alterations which
may weaken or impair the structural strength or lessen the fair market value of
all or any part of the MOB, or impair access, ingress or egress to, from and
within the Campus or that may change the site utilization or design of any
building comprising part of the MOB or the Campus. Any constriction activity
performed by Tenant shall be in accordance with Landlord’s applicable policies
and procedures (including Landlord’s safety policy) to ensure no disruption or
adverse impact on Landlord operations. Tenant shall either use a general
contractor from Landlord’s listing of approved contractors or obtain Landlord’s
written approval of Tenant’s general contractor or construction manager, such

 

33



--------------------------------------------------------------------------------

approval not to be unreasonably withheld, conditioned or delayed. Tenant shall
deliver (either physically or in electronic format) project schematics,
elevations, conceptual drawings and other materials to Landlord, for Landlord’s
prior approval. All Tenant Alterations must be performed in a good and
workmanlike manner, in accordance with all Legal Requirements, pursuant to a
construction schedule approved by Landlord and in a bonded, lien-free manner.
For Alterations requiring Landlord’s approval, once Tenant has submitted all
required materials to Landlord, and if (i) Tenant sends written request for
approval stating in conspicuous type that Landlord’s approval will be deemed
granted if Landlord fails to respond in writing within ten (10) business days of
submission, and (ii) if Landlord does not provide comments to any materials
submitted within ten (10) business days of submission, then Landlord shall be
deemed to have approved the Alterations in accordance with the terms of the
materials submitted.

9.4 Utilities. The cost of access and the use and consumption of all such
utilities and services shall be borne solely by Tenant and no interruption,
discontinuance or cessation thereof shall affect Tenant’s obligations hereunder
or result in a termination of or otherwise affect or render Landlord liable in
any way this Lease.

9.5 No Landlord Services. Tenant acknowledges that Landlord shall furnish no
services whatsoever during the Term, it being understood that Tenant shall be
fully responsible for the provision of all services to the Property, including
the MOB.

9.6 Compliance with Legal Requirements. Regardless of cost or inconvenience, and
whether foreseen or not, Tenant shall, at its sole cost and expense, comply
timely and conform with all present and future Legal Requirements governing the
Property or its use. Tenant shall, at its sole cost and expense, make any and
all additions, Alterations or changes to the Property or any portion thereof as
required by any Governmental Authority and shall comply promptly with all
present and future Legal Requirements. Neither Tenant nor any Affiliate of
Tenant any of its or their owners or employees in any way connected with the
Property nor any Space Tenant or Occupant may be Disqualified Providers and
Tenant shall provide immediate notice to Landlord in the event that any such
person either: (i) is or has been excluded from a state or federal health plan,
or (ii) has received notice of a pending exclusion from a state or federal
health plan. Landlord may permit such person to cure such breach within ten
(10) days of the breach, in Landlord’s sole discretion.

9.7 No Change in Zoning. Landlord and Tenant and their successors and assigns
covenant and agree that they shall not petition, apply for, or otherwise seek
governmental or quasi-governmental approval for any use of the Property which
requires the grant of any type of zoning amendment, zoning variance, or special
use permit from the applicable zoning authority or any commission, subdivision
thereof, or from any other Governmental Authority, which would prohibit the use
of the MOB, including parking set back and other requirements applicable
thereto. No zoning or similar governmental regulatory change may be made or
applied for by Tenant nor may Tenant apply for or obtain any zoning variance
without the express written consent of Landlord which may be withheld at its
sole discretion.

9.8 Contest of Laws. Tenant shall have the right, after prior written notice to
Landlord, to contest by appropriate legal proceedings diligently conducted in
good faith, at its sole cost and expense, the validity or application of any
law, ordinance, order, rule, regulation or

 

34



--------------------------------------------------------------------------------

requirement of the nature referred to in Section 9.6 hereof that pertains to the
Property, except as may be prohibited under any Fee Mortgage on the Property;
provided, however, that if any fine, lien, charge or civil liability or other
adverse effect (whether to the Property or the Campus) would be incurred by
reason of any delay in compliance with any such law, ordinance, rule,
regulation, or requirement pending the prosecution of any such proceeding,
Tenant may not have the right to contest the same and must comply with the same
immediately. Upon request from Tenant, Landlord shall, subject to the foregoing,
execute and deliver any appropriate documents which may be necessary or proper
to permit Tenant so to contest the validity or application of any such law,
ordinance, order, rule, regulation or requirement, and Tenant shall reimburse
Landlord upon demand for any costs, including attorneys’ fees, incurred in
connection with Tenant’s request.

9.9 Telecommunications Equipment and Services. Unless otherwise restricted by
Legal Requirements, Landlord shall have the non-exclusive right (but not the
obligation), without payment of any fee to Tenant except as set forth in this
Section 9.9, to provide telecommunications services (for itself or others) on
the rooftop or inside the Property including, without limitation, telephone
switching and information and communication services, (“Telecommunication
Services”) to lessees of the MOB. Without implying that Landlord has any
obligation to provide Telecommunication Services, Landlord may utilize the
rooftop or inside of the Property to provide Telecommunication Services to other
parts of the Campus. At least sixty (60) days prior to the installation of any
equipment associated with providing such Telecommunications Services, Landlord
shall deliver to Tenant written notice thereof, together with the name of the
contractor performing such work, evidence of such contractor’s insurance
reasonably acceptable to Tenant, plans and specifications and a description of
the work to be performed, and the time periods and locations within the MOB to
which Landlord and/or its contractor require access, all of which shall be
subject to Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. All such installations and any
required upgrades or modifications to the existing building systems, as well as
any consultants’ fees necessary to assess the existing building systems’
capacities, shall be at Landlord’s sole cost and expense and shall be completed
in a good and workmanlike manner and lien free condition. Landlord shall
indemnify, defend and hold Tenant harmless from and against all loss, cost or
damage caused by or as a result of bodily injury or property damage arising from
the acts or omissions of Landlord or its contractor arising out of or suffered
as a result of the installation of equipment of such Telecommunications
Services. The indemnification obligations of this Section 9.9 shall survive
termination of this Lease. Landlord shall retain title to all equipment, cabling
and other personal property and fixtures located, as of the Effective Date and
thereafter, in or upon the MOB and owned by Landlord and used by Landlord to
provide the Telecommunication Services. In the event such equipment, cabling or
other personal property or fixtures are no longer actively used by Landlord or
Landlord’s designee and removal thereof is necessary or required, Landlord, at
its election, shall promptly remove the same at its sole cost and expense.
Subject to Tenant’s review and approval of plans and specifications as provided
in this Section 9.9, Tenant shall provide Landlord and the licensees,
contractors, agents and employees reasonable access to all parts of the MOB as
shall be reasonably necessary for the installation, maintenance, repair and
replacement of cabling and other equipment necessary for the provision of
Telecommunication Services and, without the payment of any fee by Landlord,
Tenant shall continue to make available to Landlord the telecommunication
closets or similar space within the MOB which is currently utilized and occupied
by such switching and other

 

35



--------------------------------------------------------------------------------

equipment used in the provision of Telecommunications Services as of the Lease
Commencement Date and any additions to or replacements of such areas. Tenant
shall not directly or indirectly, as for example, through an affiliate of
Tenant, market Telecommunication Services to lessees of the MOB. Notwithstanding
anything to the contrary in this Section 9.9, however, if Landlord is required
to build a stand-alone room in order to accommodate Landlord’s equipment, or if
Landlord’s requirements for such equipment exceeds that which is reserved for
such purposes pursuant to the plans and specifications for the MOB, or if such
equipment uses more than a de minimis amount of electricity or other utilities,
Tenant will be permitted to charge Landlord for any such construction required
to comply with this Section 9.9 and appropriate annual rent and utility expenses
for such space and equipment on an equitable basis, provided such rent and
utility expenses are identified to Landlord prior to its installation of any
Telecommunications Services.

9.10 Access Rights for Other Personal Property. Unless otherwise restricted by
Legal Requirements, Landlord reserves the right to install, at Landlord’s sole
cost and expense, on the roof and in the common areas of the MOB from time to
time during the Term, certain personal property which facilitates use or
operation of the MOB or the Campus Common Areas or services (e.g. security
cameras, fire protection/detection systems, etc.), the ownership of which has
been retained by Landlord (the “Landlord’s Retained Personal Property”). At
least sixty (60) days prior to the installation of Landlord’s Retained Personal
Property, Landlord shall deliver to Tenant written notice thereof, together with
the name of the contractor performing such work, evidence of such contractor’s
insurance reasonably acceptable to Tenant, plans and specifications and a
description of the work to be performed, and the time periods and locations
within the MOB to which Landlord and/or its contractor require access, all of
which shall be subject to Tenant’s prior written approval, which approval shall
not be unreasonably withheld, conditioned or delayed. All such installations and
any required upgrades or modifications to the existing building systems, as well
as any consultants’ fees necessary to assess the existing building systems’
capacities, shall be at Landlord’s sole cost and expense. Landlord shall
indemnify, defend and hold Tenant harmless from and against all loss, cost or
damage caused by or as a result of the acts or omissions of Landlord or its
contractor arising out of or suffered as a result of the installation of
Landlord’s Retained Personal Property or the use, operation or provision
thereof. The indemnification obligations of this Section 9.10 shall survive
termination of this Lease. Landlord shall keep Landlord’s Retained Personal
Property in good order and repair consistent with a Class A Medical Office
Property. In the event Landlord’s Retained Personal Property is no longer
actively used by Landlord and removal thereof is necessary or required, Landlord
shall promptly remove the same at its sole cost and expense. Subject to Tenant’s
review and approval of plans and specifications as provided in this Section,
Tenant shall provide Landlord and the licensees, contractors, agents and
employees reasonable access to the roof and all parts of the common areas of the
MOB as shall be reasonably necessary for the installation, maintenance, repair
and replacement of Landlord’s Retained Personal Property without the payment of
any fee by Landlord to Tenant for such access and free of claim of constructive
eviction. If Landlord’s Retained Personal Property uses more than a de minimis
amount of electricity or other utilities, Tenant will be permitted to charge
Landlord for any such utility expenses on an equitable basis reasonable
satisfactory to Landlord and Tenant. Tenant shall continue to make available to
Landlord access to Landlord’s Retained Personal Property upon reasonable prior
written notice throughout the Term. Landlord’s Retained Personal Property will
be installed lien free and of a quality equal to or better than that found in
the MOB. Landlord

 

36



--------------------------------------------------------------------------------

shall cooperate with Tenant in the design and/or appearance of Landlord’s
Retained Personal Property, and (unless Landlord has a commercially reasonable
basis for objecting to do so) provide, at Tenant’s written request, shared
access to any feeds or information generated by security, fire detection,
emergency management or similar systems, under such reasonable conditions, if
any, as Landlord may stipulate.

9.11 Landlord’s Right to Perform Tenant’s Covenants. If Tenant at any time shall
fail to pay any tax or other imposition in accordance with the provisions of
this Lease, or to take out, pay any insurance premiums for, maintain or deliver
any of the insurance policies in the manner provided for in this Lease, or shall
fail to pay any Rent hereunder as and when due, or to keep, observe or perform
any covenant or any other act on its part required to be made or performed in
this Lease, or then at any time after furnishing not less than thirty (30) days’
prior notice to Tenant (or, in the case of an emergency, without prior notice to
Tenant), Landlord, without waiving or releasing Tenant from any obligation of
Tenant contained in this Lease or waiving or releasing any rights of Landlord
hereunder, at law or in equity, may (but shall be under no obligation to) pay
any tax or other imposition, insurance premium, item of Rent or any other sums,
costs, expenses, charges, payments or deposits payable by Tenant hereunder, or
perform any other act on Tenant’s part required to be made or performed as
provided in this Lease, and may enter upon the Property for such purpose and
take all such action thereon as may be necessary therefor.

All reasonable sums paid by Landlord and all reasonable costs and expenses
incurred by Landlord in connection with the performance of any such obligation,
together with interest thereon at the Interest Rate from the respective dates of
Landlord’s making of each such payment or incurring of each such sum, cost,
liability, expense, charge, payment or deposit until the date of actual
repayment to Landlord, shall be paid by Tenant to Landlord on demand as Rent.
Any payment or performance by Landlord pursuant to the foregoing provisions of
this Section 9.11 shall not be nor be deemed to be a waiver or release of breach
or default of Tenant with respect thereto or of the right of Landlord to take
such action as may be permissible hereunder, at law or in equity if a Tenant
Default shall have occurred.

ARTICLE 10

INSURANCE AND INDEMNIFICATION

10.1 Tenant’s Insurance. Tenant will procure and maintain during the entire Term
of this Lease, at Tenant’s expense, all insurance policies and requirements as
provided in this Lease. The carrier, total insurable values, and the various
coverage types and limits of each policy of insurance as may be reasonably
requested by Landlord and customary for Class A Medical Office Properties must
be acceptable to Landlord in its commercially reasonable discretion and to the
extent the same are generally available at a commercially reasonable expense.
The initial coverages, policy limits, terms and conditions of the Tenant’s
Insurance shall be as set forth in Exhibit 10.1, subject to future adjustments
to be evaluated and, if needed, required by Landlord every three (3) Lease Years
during the Term. All insurance policies required hereunder shall be written by
an insurance company or companies reasonably acceptable to Landlord and shall be
non-cancelable without thirty (30) days’ prior written notice to Landlord and
any Fee Mortgagee and must give ten (10) days’ notice to those parties for
nonpayment of premium. Proceeds of insurance on account of casualty to the
Improvements

 

37



--------------------------------------------------------------------------------

shall be payable jointly to Tenant and any Leasehold Mortgagee if such Leasehold
Mortgagee is an institutional lender and if there is no such qualifying
Leasehold Mortgagee, then jointly to Tenant and any Fee Mortgagee that is an
institutional lender and if there is no such Fee Mortgagee then jointly to
Tenant and Landlord. Such proceeds shall then be delivered to the Depository (as
herein defined). Tenant shall, as of the commencement date of this Lease,
deliver to Landlord: (i) evidence of timely payment of the premium;
(ii) Certificates of Insurance evidencing the insurance required by this Lease;
and (iii) at the request of Landlord require endorsements or modifications in
such form and content as reasonably required by Landlord. Tenant shall give
prompt notice to Landlord of the occurrence of any event covered by any of the
foregoing required insurance policies. Tenant’s liability shall not be limited
by the limits of any of the foregoing required insurance policies.

10.2 Landlord’s Insurance. Landlord shall procure and maintain, during the
entire Term of this Lease, all insurance policies and requirements as provided
in this Lease. The initial coverages, policy limits, terms and conditions of the
Landlord’s Insurance shall be as set forth in Exhibit 10.1, subject to future
adjustments by Landlord at its sole discretion. Landlord shall not be obligated
to insure any property of Tenant.

10.3 Indemnification of Landlord by Tenant. Except to the extent prohibited by
any Legal Requirements, Tenant shall indemnify and save Landlord, together with
its parent, affiliates and subsidiary organizations, its and their respective
shareholders, members, directors, managers, officers, employees and agents and
any Fee Mortgagee (collectively “Landlord Indemnitees”) harmless against and
from all liabilities, obligations, damages, penalties, claims, costs, liens,
charges and expenses, including but not limited to reasonable fees and costs for
architects, engineers, attorneys and other professionals, which may be imposed
upon or incurred by or asserted against Landlord Indemnitees by reason of any of
the following occurrences during the Term of this Lease: any work done, in or
about the Property or any part thereof by Tenant or any of its Space Tenants or
its or their agents, contractors, employees, subtenants, licensees or invitees;
any use, non-use, possession, occupation, condition, operation, maintenance or
management of the Property or any part thereof (other than any use, possession,
occupation, condition, operation or maintenance by Landlord or its contractors,
licensees or invitees); any negligence on the part of Tenant or any of its
agents, contractors, employees, or Space Tenants, or its or their subtenants,
licensees or invitees; any accident, injury or damages to any person or property
occurring in, on or about the Property or any part thereof; violation of any
Legal Requirement by Tenant or anyone acting by, through or under Tenant; or any
failure on the part of Tenant to perform or comply with any of the covenants,
agreements, terms, provisions, conditions or limitations contained in this Lease
on its part to be performed or complied with. In case any action or proceeding
is brought against any Landlord Indemnitee by reason of any such claim, Tenant,
upon written notice from Landlord, shall at Tenant’s expense resist or defend
such action or proceeding by counsel approved by Landlord in writing, which
approval Landlord agrees not to unreasonably withhold. If Tenant has insurance
policies covering any of the aforementioned risks, no claim shall be made
against Tenant under this ARTICLE 10 unless and until the insurer shall fail or
refuse to defend and/or pay all or any part thereof.

10.4 Indemnification of Tenant by Landlord. Except to the extent prohibited by
any Legal Requirements, Landlord shall indemnify and save Tenant, together with
its parents,

 

38



--------------------------------------------------------------------------------

affiliates and subsidiary organizations, its and their respective shareholders,
members, directors, managers, officers, employees and agents (collectively
“Tenant Indemnitees”) harmless against and from all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses, including but not
limited to reasonable fees and costs for architects, engineers, attorneys and
other professionals, which may be imposed upon or incurred by or asserted
against Tenant Indemnitees by reason of any of the following occurrences during
the Term of this Lease but, not for acts or omissions prior to the Effective
Date: any events occurring in the Common Areas (except to the extent caused by
Tenant or its contractors, licensees or invitees), any negligence on the part of
Landlord or any of its agents, contractors, employees, subtenants (excluding
Tenant and the Space Tenants), licensees or invitees; violation after the Lease
Commencement Date of any Legal Requirement related to the Property by Landlord
or anyone acting by, through or under Landlord (excluding Tenant and the Space
Tenants); and any failure on the part of Landlord to perform or comply with any
of the covenants, agreements, terms, provisions, conditions or limitations
contained in this Lease on its part to be performed or complied with. In case
any action or proceeding is brought against any Tenant Indemnitee by reason of
any such claim, Landlord, upon written notice from Tenant, shall at Landlord’s
expense resist or defend such action or proceeding by counsel approved by Tenant
in writing, which approval Tenant agrees not to unreasonably withhold. If
Landlord has insurance policies covering any of the aforementioned risks, no
claim shall be made against Landlord under this ARTICLE 10 unless and until the
insurer shall fail or refuse to defend and/or pay all or any part thereof.

10.5 Hazardous Material – Property. Tenant, its agents, employees, contractors,
sublessees, Space Tenants or invitees (the “Tenant Parties”) shall not cause or
permit any Hazardous Material to be brought upon, kept or used in or about the
Campus, unless such Hazardous Material is (i) identified to Landlord prior to
its presence on the Campus, (ii) necessary to the lawful business of any such
person or entity and (iii) such Hazardous Material is used, kept, stored and
disposed of in a manner that complies with all Legal Requirements regulating any
such Hazardous Material so brought upon or used or kept in or about the Campus.
If Tenant or its agents, employees, contractors, sublessees, Space Tenants or
invitees breaches the obligations stated in the preceding sentence or if the
presence of Hazardous Material on the Campus, even if present with the consent
of Landlord, results in any contamination or deposit of Hazardous Material in
violation of Legal Requirements on the Campus, then Tenant shall indemnify,
defend and hold Landlord Indemnitees harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities or losses (including,
without limitation, sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees) which arise during or after the Term as a
result of such contamination or presence unless, and only to the extent, such
breach or contamination is caused by Landlord or its agents, employees, or
contractors, in which event Landlord shall be responsible therefor as set forth
with respect to a contamination of the Campus under Section 10.6 below. This
indemnification of Landlord Indemnitees by Tenant includes, without limitation,
costs and reasonable attorneys’ fees incurred by Landlord Indemnitees in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work performed by any individual or entity, regardless of
whether such investigation or work is required by any federal, state or local
Governmental Authority or political subdivision because of Hazardous Material
present in the soil or ground water on or under the Campus, and shall survive
the cancellation, termination or expiration of the Term. Without limiting the
foregoing, if the presence of any Hazardous Material on the Campus caused or
permitted by Tenant or the Tenant Parties results in any contamination or
presence of

 

39



--------------------------------------------------------------------------------

Hazardous Materials on the Campus, Tenant shall promptly take all actions at its
sole expense as are necessary to comply with Legal Requirements; provided that
Landlord’s approval of such actions shall first be obtained, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
actions would not potentially have any material adverse long-term or short-term
effect on the Campus. As used herein, the term “Hazardous Material” means any
hazardous or toxic substance, material or waste, which is or becomes regulated
by any local Governmental Authority, the State of Maryland or the United States
Government. The term “Hazardous Material” includes, without limitation, any
material or substance which is (a) petroleum, (b) asbestos, (c) radioactive
material or waste, (d) infectious waste, (e) designated as a “hazardous
substance” pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. § 1317), (f) defined as a “Hazardous Waste” pursuant to Section 1004
of the Federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.
(42 U.S.C. § 6903), (g) defined as a “Hazardous Substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601), (h) regulated under the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.) or defined as a “PCB,” or
(i) any other substance or material similarly classified by any other federal,
state or local statute or ordinance or by any rule or regulation promulgated or
adopted pursuant thereto, whether now existing or hereinafter enacted. Tenant
shall arrange for the removal and proper disposition of any infectious,
hazardous or radioactive waste or other medical wastes from the Leased Property
by qualified vendors and in accordance with Legal Requirements.

10.6 Hazardous Material – Common Areas. Landlord shall not cause or permit any
Hazardous Material to be brought upon, kept or used in or about the Common Areas
by Landlord, its agents, employees, contractors, tenants (other than Tenant or
the Tenant Parties), or invitees, unless such Hazardous Material is necessary to
the business of any such person or entity and such Hazardous Material is used,
kept, stored and disposed of in a manner that complies with all Legal
Requirements regulating any such Hazardous Material so brought upon or used or
kept in or about the Common Areas. If Landlord or its agents, employees,
contractors, tenants (other than Tenant or the Tenant Parties), or invitees
breach the obligations stated in the preceding sentence or if the presence of
Hazardous Material within the Common Areas, results in contamination of the
Property, then Landlord shall indemnify, defend and hold Tenant Indemnitees
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses (including, without limitation, sums paid in settlement of
claims, attorneys’ fees, consultant fees and expert fees) incurred by Tenant
Indemnitees which arise during or after the Term as a result of such
contamination, unless such breach or contamination is caused by Tenant or any of
the Tenant Parties, in which event Tenant shall be responsible therefor as set
forth with respect to a contamination of the Campus under Section 10.4 above.
This indemnification of Tenant Indemnitees by Landlord includes, without
limitation, costs and reasonable attorneys’ fees incurred by Tenant Indemnitees
in connection with any investigation of site conditions or any clean-up,
remedial, removal or restoration work performed by any individual or entity,
regardless of whether such investigation or work is required by any federal,
state or local Governmental Authority or political subdivision because of
Hazardous Material present in the soil or ground water on or under the Property,
and shall survive the cancellation, termination or expiration of the Term.
Without limiting the foregoing, if the presence of any Hazardous Material on or
in the Common Areas caused or permitted by Landlord results in any contamination
of the Property, Landlord shall promptly take all actions at its sole expense as
are necessary to comply with Legal Requirements.

 

40



--------------------------------------------------------------------------------

10.7 Survival. Section 10.2 to Section 10.6 inclusive shall survive the
expiration of any termination of this Lease.

ARTICLE 11

DAMAGE OR DESTRUCTION

11.1 Duty to Repair. Except as otherwise provided in this ARTICLE 11, if the MOB
or any part thereof shall be damaged or destroyed by any casualty or cause
whatsoever, Tenant shall promptly give written notice thereof to Landlord, and
Tenant shall, at its sole cost and expense, and whether or not any insurance
proceeds are available or sufficient for such purpose, restore, repair, or
rebuild the MOB to the condition and value prior to such damage or destruction.
Alternatively, Tenant may, at its election, remove any damaged or destroyed
portion of the MOB and replace said portion with new improvements that are
Class A Medical Office Properties, substantially similar to the MOB in size and
function, and are approved in writing by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed. Tenant shall commence removal and
reconstruction, repair, restoration, or rebuilding of the damaged or destroyed
portion upon the earlier of (a) sixty (60) days after the occurrence of such
damage or destruction, or (b) the issuance of any permits necessary for such
repairs (and Tenant shall diligently seek to obtain all such necessary permits
as promptly as reasonably possible), and thereafter Tenant shall diligently
pursue the same to completion; provided that if the damage is so extensive that
Tenant is required to obtain engineering or architectural plans to make such
repairs, the foregoing time frames shall be reasonably extended to allow for the
same, so long as Tenant diligently seeks to obtain such plans as promptly as
reasonably possible. All repair, restoration, or reconstruction must be
undertaken in accordance with the terms and provisions of Section 9.3 and under
such other terms as Landlord may reasonably require. Notwithstanding the
foregoing, in the event that during the last three (3) years of the Term, the
MOB are damaged or destroyed by fire, theft or other casualty, through no fault
of Tenant, so that it cannot be repaired or restored as required herein at a
cost not more than fifty percent (50%) of the replacement cost of the MOB, then
Tenant shall have the option of clearing and demolishing or leaving the MOB in a
safe, clean and sightly condition reasonably satisfactory to Landlord, and after
such action, terminating this Lease by giving at least sixty (60) days’ prior
written notice to Landlord. In the event of any such termination, Tenant shall
pay to Landlord all net insurance proceeds after the required activities for
removing the MOB as set forth in Section 11.3 below.

11.2 Tenant’s Failure to Repair. In the event that Tenant fails to commence its
repair, restoration, rebuilding, or reconstruction of the MOB in accordance with
this ARTICLE 11, or fails to substantially complete the same within not less
than twelve (12) months, following the commencement thereof (or, so long as
Tenant diligently and cautiously pursues completion, such longer time as may be
reasonably be required based upon the extent of damage and permitting
requirements), and in the further event that Tenant shall not cure such failure
within thirty (30) days after notice thereof from Landlord, Tenant’s failure
shall be deemed a Default under this Lease.

11.3 Payment of Proceeds. Any and all fire or other insurance proceeds that
become payable at any time during the Term due to damage to or destruction of
the MOB or any part thereof shall be paid to the Depository (as defined herein)
and applied toward the cost of repairing and restoring the damaged or destroyed
buildings and improvements in the manner

 

41



--------------------------------------------------------------------------------

required by Section 11.1 above; provided, however, that should Tenant exercise
its option to terminate this Lease because of damage or destruction of the MOB
as set forth in Section 11.1 above, then in that event any and all fire and
insurance proceeds that shall become payable because of such damage or
destruction:

(a) Shall be applied to clearing and demolishing or leaving the MOB in a safe,
clean and sightly condition reasonably satisfactory to Landlord.

(b) Shall be applied next from Tenant’s allocation as determined in (c) below
toward the reduction of the unpaid principal balance of the obligation secured
and discharging the Property from any then-outstanding encumbrance or
encumbrances incurred by Tenant pursuant to Article 6 of this Lease and to the
extent Tenant’s allocation is insufficient, from Landlord’s allocation; and

(c) Then the balance of the proceeds, if any, shall be allocated between Tenant
and Landlord (and in that order) in accordance with the values of their
respective interests in the Property immediately prior to the damage or
destruction. The value of Landlord’s interest in the Property immediately prior
to the damage or destruction shall include the then-value of its interest in the
Property prior to the expiration date of this Lease and the value of its
reversionary interest in the MOB after the expiration date. The value of
Tenant’s interest in the Property and improvements immediately prior to the
damage or destruction shall include the then-value of its interest in the
Property for the remainder of the Term of this Lease. Such values shall be those
determined by agreement between the parties. If such agreement cannot be
reached, such values shall be determined by an Appraiser meeting the
qualifications set forth in Section 3.1(b) above.

Notwithstanding anything to the contrary contained elsewhere in this Lease,
insurance proceeds resulting from a casualty are to be delivered to a
“Depository”, which shall be a Leasehold Mortgagee that is an institutional
lender or if there is no such Leasehold Mortgagee, then to a Fee Mortgagee that
is an institutional lender and if there is no such Fee Mortgagee then Landlord
and Tenant shall jointly appoint the Depository, which must be an institutional
lender or title company (unless a Tenant Default has occurred and is continuing,
in which event Landlord alone shall appoint the Depository). Proceeds of
insurance resulting from a casualty to be used for removing debris or
reconstruction shall be paid over to Tenant (or its designated contractor or
subcontractor) from time to time upon such terms and conditions under which the
Depository typically advances loan proceeds in connection with construction
loans related to construction of medical office buildings. In the event that,
under the terms of this Lease, insurance proceeds related to a casualty are to
be paid to Landlord, the Depository shall immediately pay any and all such
proceeds to the Landlord. In no event shall Tenant be entitled to receive
insurance proceeds on account of any casualty if there shall exist a Tenant
Default and, in such event, Landlord shall be entitled to receive all such
insurance proceeds.

11.4 No Abatement. No destruction of or damage to the Improvements by fire or
any other casualty or cause shall relieve Tenant from its liability to pay, or
provide for any abatement or interruption of, the Net Rent, Capital Costs,
Common Area Rent, Additional Rent and other charges payable under this Lease,
and Tenant shall have no right to terminate or surrender this Lease except as
provided in Section 11.1 above. Tenant waives any rights now or hereafter

 

42



--------------------------------------------------------------------------------

conferred upon it by statute or other applicable law to terminate or surrender
this Lease or the MOB or any part thereof, or to any suspension, diminution,
abatement or reduction of rent on account of any such destruction or damage.

ARTICLE 12

CONDEMNATION

12.1 Participation in Proceedings. In the event that the Property in whole in
any part, shall be taken in condemnation proceedings or by exercise of any right
of eminent domain or by agreement between Landlord, Tenant, and those authorized
to exercise such right (any such matters being herein referred to as a
“Taking”), Landlord, Tenant, and any person or entity having an interest in the
award or awards shall have the right to participate in any such condemnation
proceedings or agreement for the purpose of protecting their interests
hereunder. Each party so participating shall pay its own expenses therein.

12.2 Definitions. For purposes of this Lease, the term “Improvements Award”
shall mean that part of any award which shall be specifically attributed by the
condemning authority, or other body authorized to make the award (“Condemnation
Authority”) as compensation for the MOB and other improvements funded by the
Tenant on the Property constructed by Tenant and, in the case of a partial
Taking, any consequential damages to the untaken portions of any Improvements;
or, if not attributed by the Condemnation Authority, that part of the award as
shall be determined by agreement between the Parties, or by a court of competent
jurisdiction if the Parties are unable to reach an agreement, as being
attributable to such Improvements and to any consequential damages to such
untaken portions thereof.

12.3 Effect of Taking; Termination of Lease. If at any time during the Term of
this Lease there shall be a Taking of substantially all of the Property, this
Lease shall terminate and expire on the date of such Taking, Net Rent,
Additional Rent, Common Area Rent and other amounts payable by Tenant hereunder
shall be apportioned and paid to the date of such Taking. For the purpose of
this ARTICLE, “substantially all of the Property” shall be deemed to have been
taken if, in the Parties reasonable joint determination, the untaken part of the
Property shall be insufficient for the economic and feasible use and operation
of the Property by Tenant.

12.4 Allocation of Proceeds. If this Lease shall have terminated as a result of
such a Taking, Landlord shall be entitled to the award for (a) the underlying
land constituting the Property, (b) consequential damages to and diminution of
the land described in (a) of this sentence not so taken, and (c) shall be
entitled to any award for loss of future rental income from the Property. Tenant
shall be entitled to the Improvements Award.

12.5 Continuation of Lease After Taking. If any Taking shall not be of
substantially all of the Property, this Lease shall continue after any such
partial Taking and shall remain unaffected, except that: (a) Tenant shall,
promptly after such partial Taking and at its expense, take commercially
reasonable efforts to restore any improvements to the Property altered or
damaged by such partial Taking to a complete architectural unit, regardless of
whether the cost of such restoration exceeds the Improvements Award, and (b) the
Net Rent shall be redetermined equitably by Landlord. Alternatively, Tenant may
demolish any such damaged or altered MOB Improvements and construct new
improvements thereon of at least comparable quality and

 

43



--------------------------------------------------------------------------------

market value in accordance with Section 9.3 Tenant shall use commercially
reasonably efforts to commence such construction or restoration within sixty
(60) days after the date of such partial Taking, shall diligently pursue such
construction or restoration, and shall use reasonable efforts to substantially
complete the same within one (1) year from the date of the Taking (or, provided
Tenant is acting diligently, such longer period as may be necessitated by the
extent of the taking or permitting required). In the event that Tenant shall
fail to commence or complete such construction or restoration within the
respective time periods specified hereby, unless such failure is due to
circumstances that are beyond the control of Tenant (or Tenant has failed to
adopt a plan for the completion of such construction and is not diligently
pursuing its completion) and in the further event that Tenant does not cure such
failure within thirty (30) days after notice thereof is given by Landlord, such
failure shall be a Default under this Lease, whereupon Landlord shall be
entitled to the entire Improvements Award, or so much thereof as has not been
disbursed and used in construction or restoration. Landlord shall commence the
construction or restoration of any partial Taking of the Common Areas within
sixty (60) days after the date of such partial Taking and shall diligently
pursue such construction or restoration, and shall use reasonable efforts to
substantially complete the same within one (1) year from the date of the Taking
(or, provided Landlord is acting diligently, such longer period as may be
necessitated by the extent of the taking or permitting required).

12.6 Certain Damages Not Collectible by Tenant. In the event of any Taking,
Tenant shall not be entitled to any payment based upon the value of the
unexpired Term of this Lease or any renewal thereof or the value of the
leasehold, or for any amount or sum, other than Tenant’s share of the
Improvements Award, if the same would diminish Landlord’s award.

12.7 Taking of Lesser Interests. In the event of the Taking of an easement or
any other taking which shall be of an interest or estate in the Property less
than a fee simple (other than a Taking for temporary use mentioned in
Section 12.8 hereof), as a result of which the Property shall be insufficient
for the economic and feasible operation thereof by Tenant, this Lease shall
terminate and expire with the same force and effect as in the case of a Taking
pursuant to Section 12.3 hereof. Otherwise, such Taking shall be deemed
insufficient to terminate this Lease, and the division of the award shall be
governed by Section 12.4 and Section 12.5 hereof. In no event shall a Taking be
sufficient to terminate this Lease if Landlord provides alternative easements or
interests to Tenant. For purposes of this Section, any change of grade of a
roadway on which the Property abuts, to the extent that such change impairs
Tenant’s access to and use of the Property and requires Tenant to make changes
to the Property to restore such use, shall be deemed a partial Taking subject to
this ARTICLE, and any recovery as a result of the same shall be paid to Tenant
to the extent provided in this ARTICLE 12 for restoration costs.

12.8 Taking for Temporary Use. In the event of a Taking of all or a part of the
Property for temporary use, this Lease shall continue without change as between
Landlord and Tenant, there shall be no redetermination of Net Rent, Additional
Rent, Common Area Rent or other charges and Tenant shall be entitled to the
award made for such use, except that:

(a) for a Taking of all or part of the Property for a temporary use, if such
award is payable periodically as such temporary use continues, it shall be paid
to Tenant until the date of expiration or termination of this Lease and to
Landlord from and after the date of expiration or termination of this Lease; or,
if any such award shall be in a lump sum, Tenant shall

 

44



--------------------------------------------------------------------------------

be entitled to a sum equal to a maximum of three (3) months’ aggregate Net Rent,
and the balance of such award shall be deposited with the Depository. Such
balance shall be paid to Tenant in equal quarter-annual installments so long as
this Lease shall continue in effect; and

(b) for a Taking of all or part of the Property for a temporary use, Tenant
shall be entitled to file and prosecute any claim against the condemnor for
damages and to recover the same, for any negligent use, waste or injury to the
Property throughout the balance of the Term of this Lease. The amount of damages
so recovered shall be paid to the Tenant and shall be applied by Tenant first to
any necessary repair or restoration of the Property occasioned by such negligent
use, waste, or injury.

12.9 Rights of Leasehold Mortgagee. Nothing contained in this ARTICLE 12 shall
be construed so as to impair any rights of any Leasehold Mortgagee to any
condemnation proceeds as its interest may appear, but in no event shall the
Leasehold Mortgagee be entitled to any condemnation proceeds allocate or
pertaining to Landlord’s ownership of the property subject to this Lease,
including Landlord’s rights in the Common Areas. To the extent that any such
proceeds are payable to any Leasehold Mortgagee such proceeds shall be paid out
of the Tenant’s award only, as determined by the foregoing provisions of this
ARTICLE 12, in the same proportions as such respective shares bear to the total
condemnation award.

ARTICLE 13

SURRENDER

13.1 Surrender of Property. Except as herein otherwise expressly provided in
this Lease, Tenant shall surrender and deliver up the Property and all
Improvements thereto to Landlord at the expiration or other termination of this
Lease or of Tenant’s right to possession hereunder, in the condition and state
of repair that the Property were in at the Lease Commencement Date, together
with all Alterations made from time to time as allowed and pursuant to this
Lease, reasonable wear and tear excepted and free and clear of all liens and
encumbrances other than the Permitted Exceptions. The Improvements and all other
structures and improvements made by Tenant upon the Property and Tenant’s
personal property and fixtures which cannot be removed without causing damage to
the MOB and remainder of the Property shall become the property of Landlord upon
such expiration or termination, all without payment by Landlord.

13.2 Removal of Certain Property. Notwithstanding the provisions of this
Section 13.1, within thirty (30) days following the expiration or other
termination of this Lease or of Tenant’s right to possession hereunder (other
than a termination resulting from a Tenant’s Default), Tenant shall have the
right to remove all or a portion of Tenant’s personal property from the
Property. Tenant shall repair or pay or cause to be paid to Landlord the costs
of repairing or restoring any injury or damage to the Property arising from such
removal so as to return the Property to the condition thereof that existed
immediately prior to such removal. Such costs shall be Additional Rent and shall
be deemed due and payable as of the date on which surrender by Tenant is
required under this Lease.

13.3 Property Not Removed. Any personal property of Tenant which shall remain in
or upon the Property after thirty (30) days after the expiration or other
termination of the Lease

 

45



--------------------------------------------------------------------------------

shall be deemed to have been abandoned by Tenant, and at the option of Landlord,
such property: (a) shall be retained by Landlord as its property; or (b) shall
be disposed of by Landlord in such manner as Landlord shall determine, without
accountability to any person. Landlord shall not be responsible for any loss or
damage occurring to any property owned by Tenant. Notwithstanding such automatic
vesting of title, Tenant shall execute and deliver such appropriate deed or bill
of sale in recordable form evidencing such title transfer at Landlord’s request.

13.4 Failure to Vacate. Tenant acknowledges that possession of the Property must
be surrendered to Landlord at the expiration or earlier termination of this
Lease. If Tenant holds over without Landlord’s prior written consent beyond the
expiration or earlier termination of this Lease, Tenant shall indemnify, defend
and save Landlord Harmless from and against any and all cost, expense, claim,
loss, damage, or liability resulting from the failure or delay by Tenant in so
surrendering the Property including, without limitation, reasonable attorney’s
fees and any claims made by any succeeding tenant founded on such failure or
delay and, in any such event, Tenant shall in addition pay to Landlord Net Rent,
Additional Rent, Common Area Rent and any other amounts payable by Tenant
hereunder at the rate of one hundred fifty percent (150%) of the amounts payable
to Landlord immediately prior to the expiration or earlier termination of this
Lease.

13.5 Survival of Terms. The terms of this ARTICLE 13 shall survive any
termination of this Lease.

ARTICLE 14

NOTICE

14.1 Notice. Whenever in this Lease it is required or permitted that notice be
given by either Party to the other, such notice shall be in writing and shall be
personally delivered or sent by nationally recognized commercial overnight
courier. In either case, the notice will be confirmed by facsimile or email
transmission. Notice shall be deemed received, when given, if by personal
delivery on a business day by 5:00 p.m. local time, otherwise on the next
regularly occurring business day. Notice by commercial overnight delivery
service shall be deemed received on the next business day following deposit. All
notices shall be directed as follows, unless the Parties shall otherwise direct,
in writing:

 

46



--------------------------------------------------------------------------------

LANDLORD:  

Calvert Memorial Hospital

100 Hospital Road

Prince Frederick, Maryland 20678

Attention: President and CEO

 

AND

 

Calvert Memorial Hospital

100 Hospital Road

Prince Frederick, Maryland 20678

Attention: Chief Financial Officer

COPY TO:  

Robert E. Scher, Esquire

Ober, Kaler, Grimes & Shriver

A Professional Corporation

100 Light Street

Baltimore, Maryland 21202

TENANT  

CHP Calvert MOB Owner, LLC

c/o CHP Partners, LP

CNL Center at City Commons

450 South Orange Ave.

Orlando, Florida 32801

  Attn.:   Joseph T. Johnson, SVP and CFO and     Holly J. Greer, SVP and
General Counsel COPY TO:  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attention: William T. Dymond, Esquire

ARTICLE 15

DEFAULT; REMEDIES

15.1 Default of Tenant. Each of the following shall be deemed a default by
Tenant (“Tenant Default” or a “Default”):

(a) Failure to pay the Net Rent, Capital Costs, Common Area Rent, Additional
Rent or any other sums payable by Tenant hereunder as and when due and such
default shall continue for a period of ten (10) calendar days after written
notice from Landlord to Tenant. Notwithstanding the foregoing, if Tenant fails
twice during any Lease Year to pay any Net Rent, Capital Costs, Common Area
Rent, Additional Rent or other amount when due, then any subsequent failure to
pay Net Rent, Capital Costs, Common Area Rent, Additional Rent or

 

47



--------------------------------------------------------------------------------

other amount when due during such Lease Year shall constitute a Tenant Default
immediately upon occurrence, irrespective of whether or not Tenant has received
written notice thereof.

(b) Failure to comply with any of the insurance requirements set forth in
Section 10.1 or Exhibit 10.1 and such failure shall continue for a period of ten
(10) calendar days after written notice from Landlord to Tenant.

(c) Failure to perform any act to be performed by Tenant hereunder or to comply
with any provision, condition or covenant contained herein and such failure
continues for more than thirty (30) calendar days after written notice of such
failure is delivered to Tenant, or in the event of a default which cannot with
due diligence be cured within such thirty (30) day period to commence to cure
said default within thirty (30) days after such notice and to prosecute the
curing of such default with due diligence and to complete the curing of said
default within a reasonable time thereafter. Notwithstanding the foregoing, in
the event Landlord determines that a Space Tenant or MOB Occupant is in
violation of the use restrictions set forth in Section 5.1, Section 5.2,
Section 5.3 or Section 5.7 hereof, Landlord shall deliver written notice thereof
to Tenant, and Tenant shall not be deemed to be in default under this Lease
provided that Tenant, immediately and in good faith, prosecutes with due
diligence the resolution of a dispute as to whether Space Tenant is in violation
of the use restrictions, and Tenant prosecutes the curing of such default
immediately and with due diligence and completes such curing by eliminating or
preventing such continued prohibited use within sixty (60) days after Landlord’s
written notice.

(d) The filing by or against Tenant of a petition under the Bankruptcy Code, as
amended, or under any similar law or statute of the United States or any State
thereof (unless such petition is dismissed within sixty (60) days of the filing
thereof); Tenant being adjudged bankrupt or insolvent in proceedings filed
against Tenant thereunder; the making by Tenant of a general assignment for the
benefit of creditors; Tenant’s taking the benefit of any insolvency action or
law; the appointment of a permanent receiver or trustee in bankruptcy for Tenant
or its assets; the appointment of a temporary receiver for Tenant or its assets
if such temporary receivership has not been vacated or set aside within thirty
(30) calendar days from the date of such appointment; the initiation of an
arrangement or similar proceedings for the benefit of creditors by or against
Tenant; or the dissolution or other termination of Tenant’s existence.

(e) Failure, after any applicable notice and cure period (i) to make payment
when due, (ii) to perform any act to be performed by Tenant, or (iii) to comply
with any provision, condition or amount contained in any Leasehold Mortgage or
other instrument or agreement between Tenant and any Leasehold Mortgagee which
constitutes a default under such Leasehold Mortgage or other instrument or
agreement.

(f) The occurrence of any default by Tenant under any Approved Lease by and
between Tenant and Landlord or an affiliate of Landlord, in each case beyond any
applicable notice and cure period.

(g) Any other event expressly deemed to be a default by Tenant under this Lease.

 

48



--------------------------------------------------------------------------------

15.2 Default of Landlord. The following shall be deemed a default by Landlord:
failure to perform any act to be performed by Landlord hereunder or to comply
with any provision, condition or covenant contained herein and such failure
continues for more than thirty (30) calendar days after written notice of such
failure is delivered to Landlord and any Fee Mortgagee, or in the event of a
default which cannot with due diligence be cured within such thirty (30) day
period to cure said default and to prosecute the curing of such default with due
diligence and to complete the curing of said default within a reasonable time
thereafter. Tenant shall accept cure by any Fee Mortgagee as if such cure were
made by Landlord.

15.3 Remedies. Upon the occurrence of any Tenant Default, Landlord may, in
addition to any and all other remedies provided at law or in equity:

(a) Enter upon the Property and do whatever Tenant is obligated to do under the
terms of this Lease, and Tenant agrees to reimburse Landlord for all costs and
expenses that Landlord incurs in effecting compliance with Tenant’s obligations
under this Lease.

(b) Enter upon and take possession of the Property, without terminating this
Lease, and expel or remove Tenant and any other person who may be occupying the
Property or any part thereof, by force if necessary, without being liable for
prosecution or any claim for damages therefor, and relet the Property and
receive the rent therefor; and Tenant agrees to pay to the Landlord on demand
any deficiency that may arise by reason of such reletting together with all
costs incurred by Landlord in reletting the Property, including, without
limitation, rent and other concessions, tenant allowances, brokerage
commissions, advertising expenses, redecorating, repairs, renovations as needed
for any subtenants or Space Tenants, and reasonable attorneys’ fees and any
other reasonable costs incurred by Landlord in connection therewith (the
“Landlord Costs”). Provided Tenant has vacated the Property and complied with
the terms of ARTICLE 13, Landlord shall use its commercially reasonable efforts
to relet the Property, but its failure to procure a new tenant shall not be
deemed a defense by the Tenant under this Lease, and in no event is Landlord
obligated to give any priority to the leasing of the MOB over other space that
Landlord or its Affiliates may have available for lease. In the event Landlord
is successful in reletting the Property at a rental in excess of that agreed to
be paid by Tenant pursuant to the terms of this Lease, the Parties agree that
Tenant shall not be entitled, under any circumstances, to such excess rental,
and Tenant does hereby specifically waive any claim to such excess rental. If
Landlord is successful in reletting the Property, Tenant remains liable for the
difference between the Net Rent, Additional Rent, Capital Costs, Common Area
Rent and other amounts owed by Tenant for the remainder of the Term and the
actual rental received by Landlord from such reletting, after deducting all
Landlord Costs. Tenant is to pay Landlord any such deficiency, on demand, and
Landlord may bring an action against Tenant for such deficiency. Notwithstanding
any reletting pursuant to this Section, Landlord may at any time thereafter
elect, upon notice to Tenant, to terminate this Lease for such Tenant Default.

(c) Terminate this Lease, in which event Tenant shall immediately surrender the
Property to Landlord, and if Tenant fails so to do, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Property and expel or remove Tenant.
If Landlord terminates this Lease, Tenant is to immediately pay to Landlord a
sum equal to any and all Net Rent, Additional Rent, Capital Costs, Common Area
Rent and all other monetary payments that are then due and which

 

49



--------------------------------------------------------------------------------

will become due under this Lease for the balance of the Term, subject to
Landlord’s obligations, if any, under then applicable Legal Requirements to
mitigate its damages. If Landlord elects to terminate this Lease and if Landlord
does not have an obligation under then applicable Law to mitigate its damages,
the amount to be collected by Landlord is the present value of any and all Net
Rent, Additional Rent, Capital Costs, Common Area Rent, and other monetary
payments that are then due and which will become due under the Lease for the
balance of the Lease Term, such present value to be calculated by Landlord using
the then prevailing interest rate for U.S. Treasury Notes which have a maturity
date equal to or most equal to the remaining term of the Lease. In addition,
Landlord may recover all other damages it incurs as a result of such Default
from Tenant.

(d) No re-entry or taking possession of the Property by Landlord is an election
on Landlord’s part to terminate this Lease unless a written notice of such
intention is given to Tenant or unless the termination is decreed by a court of
competent jurisdiction.

(e) Tenant recognizes that, if it fails to perform, observe or discharge any of
its obligations under this Lease, Landlord is hereby authorized to demand
specific performance of this Lease, and is entitled to temporary and permanent
injunctive relief, in a court of competent jurisdiction at any time when Tenant
fails to comply with any of the provisions of this Lease applicable to it. To
the extent permitted by law, Tenant hereby irrevocably waives any defense that
it might have based on the adequacy of a remedy at law which might be asserted
as a bar to such remedy of specific performance or injunctive relief. Tenant
also irrevocably waives any right of the redemption previously or hereafter
existing by statute or at law or in equity.

15.4 No Waiver. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon a Default shall not be deemed or construed to constitute a
waiver of Landlord’s right to enforce any such remedies with respect to any
subsequent Default. No failure by a Party to insist upon the strict performance
of any agreement, term, covenant or condition hereof or to exercise any right or
remedy consequent upon a breach thereof and no acceptance of full or partial
rent during the continuance of any such breach, shall constitute a waiver of any
such breach or of such agreement, term, covenant or condition. No agreement,
term, covenant or condition hereof to be performed or complied with by a Party,
and no breach thereof, shall be waived, altered or modified except as a written
instrument executed by the Party against whom enforcement is sought. No waiver
of any breach shall affect or alter this Lease, but each and every agreement,
term, covenant and condition hereof shall continue in full force and effect with
respect to other then existing or subsequent breach thereof.

15.5 Tenant’s Remedies. In the event of an uncured Default of Landlord, Tenant
shall, subject to the provisions of ARTICLE 18, be entitled to all rights and
remedies available to Tenant at law or in equity, except that Tenant shall not,
except as specifically set forth in this Lease, be entitled to an abatement,
set-off or withholding of Net Rent, Capital Costs, Common Area Rent or
Additional Rent.

15.6 Tenant’s Bankruptcy. Nothing contained in this ARTICLE 15 shall limit or
prejudice the right of Landlord to prove and obtain as liquidated damages in any
bankruptcy, insolvency, receivership, reorganization or dissolution proceeding
an amount equal to the maximum allowed by a statute or rule of law governing
such proceeding and in effect at the time

 

50



--------------------------------------------------------------------------------

when such damages are to be proved, whether or not such amount shall be greater
than, equal to or less than the amount of the damages referred to in any of the
preceding Sections of this ARTICLE 15.

If an order for relief is entered or if a stay of proceeding or other acts
becomes effective in favor of Tenant or Tenant’s interest in this Lease, in any
proceeding which is commenced by or against Tenant under the present or any
future applicable federal Bankruptcy Code or any other present or future
applicable federal, state or other statute or law, Landlord shall be entitled to
invoke any and all rights and remedies available to it under such bankruptcy
code, statute, law or this Lease, including, without limitation, such rights and
remedies as may be necessary to adequately protect Landlord’s right, title and
interest in and to the Property or any part thereof and/or adequately assure the
complete and continuous future performance of Tenant’s obligations under this
Lease. Adequate protection of Landlord’s right, title and interest in and to the
Property, and adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease shall include, without
limitation, the following requirements:

(i) that Tenant shall duly and timely comply with all of its obligations under
this Lease;

(ii) that Tenant shall pay to Landlord, on the first day of each month occurring
subsequent to the entry of such order, or on the effective date of such stay, a
sum equal to the amount by which the Property diminished in value during the
immediately preceding monthly period, but in no event an amount which is less
than the aggregate Rent payable for such monthly period;

(iii) that Tenant shall continue to use the Property in the manner required by
this Lease;

(iv) that Landlord shall be permitted to supervise the performance of Tenant’s
obligations under this Lease;

(v) that Tenant shall hire such security personnel as may be necessary to insure
the adequate protection and security of the Property;

(vi) that Tenant shall pay to Landlord on the date of entry of such order or the
effective date of such stay, as partial adequate protection against future
diminution in value of the Property and adequate assurance of the complete and
continuous future performance of Tenant’s obligations under this Lease, a
security deposit in an amount acceptable to Landlord, but in no event less than
the Rent payable hereunder for the then-current Lease Year;

(vii) that Tenant has and will continue to have unencumbered assets after the
payment of all secured obligations and administrative expenses to assure
Landlord that sufficient funds will be available to fulfill the obligations of
Tenant under this Lease;

(viii) that Landlord shall be granted a security interest acceptable to Landlord
in property of Tenant to secure the performance of Tenant’s obligations under
this Lease; and

 

51



--------------------------------------------------------------------------------

(ix) that if Tenant’s trustee, Tenant or Tenant as debtor-in-possession assumes
this Lease and proposes to assign the same (pursuant to Title 11 U.S.C. 365, as
the same may be amended) to any Person who shall have made a bona fide offer to
accept an assignment of this Lease on terms acceptable to the trustee, Tenant or
Tenant as debtor-in-possession, then notice of such proposed assignment, setting
forth (a) the name and address of such Person; (b) all of the terms and
conditions of such offer; and (c) the adequate assurance to be provided Landlord
to assure such Person’s future performance under the Lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. 365(b)-(d) (as they
may be amended), shall be given to Landlord by the trustee, Tenant or Tenant as
debtor-in-possession no later than twenty (20) days after receipt by the
trustee, Tenant or Tenant as debtor-in-possession of such offer, but in any
event no later than fifteen (15) days prior to the date that the trustee, Tenant
or Tenant as debtor-in-possession shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to the trustee, Tenant or Tenant as debtor-in-possession
prior to the effective date of such proposed assignment, to accept an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such Person, less any brokerage
commissions and other expenses which may be payable out of the consideration to
be paid by such Person for the assignment of this Lease.

ARTICLE 16

QUIET ENJOYMENT

16.1 Tenant’s Right to Quiet Enjoyment. Tenant, upon paying the Net Rent,
Capital Costs, Common Area Rent, Additional Rent and other charges herein
provided for, and upon timely observing and keeping all covenants, agreements
and conditions of this Lease to be kept on its part, shall quietly have and
enjoy the Property during the Term of this Lease without hindrance or
molestation by anyone claiming by, through or under Landlord; subject, however,
to the exceptions, reservations, Permitted Exceptions and conditions of this
Lease.

16.2 Landlord’s Right of Entry. Tenant shall permit Landlord and its authorized
representatives to enter the Property at all reasonable times upon no less than
twenty-four (24) hours advance notice for the purpose of inspecting the same for
compliance with the terms of this Lease, for the purpose of showing the same to
prospective purchasers of the Property and for any other reasonable purpose,
and, at any time within two (2) years prior to the expiration of the Term, for
the purpose of showing the same to prospective lessees. In the event of an
emergency, the Landlord may enter the Property without notice; provided,
however, Landlord shall deliver written notice to Tenant within twenty-four
(24) hours after such entry, which notice shall describe the time and purpose of
such entry, and any actions or work performed within the MOB during such entry.
Nothing herein shall imply any duty upon the part of Landlord to perform any of
Tenant’s obligations hereunder

ARTICLE 17

ESTOPPEL CERTIFICATES

17.1 Estoppel Certificates. Tenant shall, at its own cost and expense, at any
time and from time to time, within twenty (20) days after request by Landlord,
certify by written instrument, duly executed, acknowledged and delivered to
Landlord, or any other Person

 

52



--------------------------------------------------------------------------------

specified by Landlord: that this Lease is unmodified and in full force and
effect, or, if there have been any modifications, that the same is in full force
and effect as modified and stating the modifications and attaching a true,
complete and correct copy of this Lease; whether or not to Tenant’s knowledge,
there are then existing any defaults, setoffs or defenses against the
enforcement of any of the agreements, terms, covenants or conditions hereof and
any modifications hereof upon the part of either Party to be performed or
complied with, and, if so, specifying the same; the dates, if any, to which the
Net Rent, Capital Costs, Common Area Rent, Additional Rent and any other charges
hereunder have been paid in advance; the date of expiration of the Term; the Net
Rent then payable under this Lease; such other matters reasonably requested by
Landlord. Landlord shall, at its own cost and expense, at any time and from time
to time, within twenty (20) days after request by Tenant, certify by written
instrument, duly executed, acknowledged and delivered to Tenant, or any
prospective Leasehold Mortgagee or purchaser of Tenant’s interest: that this
Lease is unmodified and in full force and effect, or, if there have been any
modifications, that the same is in full force and effect as modified and stating
the modifications and attaching a true, complete and correct copy of this Lease;
whether or not to Landlord’s knowledge there are then existing any setoffs or
defenses against the enforcement of any of the agreements, terms, covenants or
conditions hereof and any modifications hereof upon the part of either Party to
be performed or complied with, and, if so, specifying the same; the dates, if
any, to which the Net Rent, Capital Costs, Common Area Rent, Additional Rent and
any other charges hereunder have been paid in advance; the date of expiration of
the Term; and the Net Rent then payable under this Lease.

ARTICLE 18

LANDLORD’S LIABILITY

18.1 Definition of Landlord. The term “Landlord” as used in this Lease, as far
as the covenants and agreements of Landlord in this Lease are concerned, shall
be construed to mean only the holder or holders of Landlord’s interest in this
Lease at the time in question. In the event of any transfer or transfers of
Landlord’s interest, other than a transfer for security prior to foreclosure
thereof, the Landlord herein named (and in case of any subsequent transfer, the
then transferor) shall be automatically freed and relieved, from and after the
date of such transfer, from all duties and obligations as to the performance of
any covenants or agreements on the part of Landlord to be performed or observed
after such transfer. Any funds in which Tenant has an interest and which are in
the hands of such Landlord at the time of such transfer shall be turned over to
the transferee, and any amount then due and payable to Tenant shall be paid to
Tenant by the then transferor. It is the intent of this Article that the
provisions of this Lease shall be binding upon Landlord, its successors and
assigns only during and in respect of their respective successive periods of
ownership. In any event, and notwithstanding any other provision of this Lease,
neither Landlord (including any successor Landlord) nor any officer, director,
agent, attorney, partner, member trustee, beneficiary, or employee thereof shall
be liable in an individual or personal capacity for the performance or
nonperformance of any agreement, covenant, or obligation of Landlord contained
in this Lease, and Tenant shall look solely to the interest of Landlord from
time to time in the Property as the sole asset for payment and satisfaction of
all liabilities of Landlord under this Lease.

 

53



--------------------------------------------------------------------------------

18.2 Limitation on Landlord’s Liability. Landlord’s maximum liability hereunder
shall be the net equity value of the underlying fee interest in the Property
from time to time. Tenant waives any claim for any other form of damages as
against Landlord for any breech of contract.

ARTICLE 19

BROKERS

19.1 Indemnification for Leasing Commissions. The Parties hereby represent and
warrant that there were no real estate brokers involved in the negotiation and
execution of this Lease and that no other party is entitled, as a result of the
actions of the respective Party, to a commission or other fee resulting from the
execution of this Lease. Each Party shall indemnify the other from any and all
liability for the breach of this representation and warranty on its part and
shall pay any compensation to any broker or person who may be entitled thereto
notwithstanding the representation and warranty.

ARTICLE 20

MISCELLANEOUS

20.1 Waiver. One or more waivers of any covenant or condition by either Party
shall not be construed as such Party’s waiver of a subsequent breach of the same
covenant or condition, and the consent or approval by Landlord to or of any act
by Tenant requiring Landlord’s consent or approval shall not be deemed to render
unnecessary Landlord’s consent or approval to or of any subsequent similar act
by Tenant. No breach of a covenant or condition of this Lease shall be deemed
waived unless in writing.

20.2 Entire Agreement; Amendments. This Lease and the exhibits, attached hereto
and forming a part hereof, set forth all covenants, promises, agreements,
conditions and understandings between Landlord and Tenant concerning the lease
of the Property and there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them other than are herein set
forth. No alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
Party.

20.3 Standards of Consent and Mutual Agreement to Appointments.

(a) Where any provision of this Lease requires the consent or approval of
Landlord or Tenant, Landlord and Tenant shall: (a) not unreasonably withhold,
condition, or delay such consent or approval, except as otherwise expressly
provided in this Lease (such as by words to the effect of “sole,” “absolute”
and/or “complete” discretion, in which event the consent or approval may be
granted or withheld in such Party’s sole and absolute discretion); and (b) in
the event consent or approval is withheld, the reasons for such withholding
shall be given in writing. Where any provision of this Lease requires a Party to
do anything to the satisfaction of the other Party, each Party agrees that it
will not unreasonably refuse to state its satisfaction with such action by the
other Party. If a Party requests the other Party’s consent, approval or
statement of satisfaction with respect to any matter hereunder, the Party from
whom a request is needed shall reply to such request within thirty (30) calendar
days after (i) receipt of all relevant information and (ii) the requesting Party
shall prominently state in the relevant information that

 

54



--------------------------------------------------------------------------------

consent is required within thirty (30) days of the request and shall state the
date for such response in the request; however, the failure to reply within such
time shall not be deemed a consent, approval or statement of satisfaction as the
case may be.

(b) In any instance in this Lease where Landlord and Tenant are to mutually
agree upon the appointment of an appraiser, arbitrator or similar person
(collectively, an “Adjudicator”), they shall each use good faith efforts to
reach agreement upon such person but, if they cannot reach agreement, then
within five (5) days after notice from one Party to the other, each Party shall
appoint a proposed Adjudicator (and if either party fails to appoint a proposed
Adjudicator within such five (5) day period, then the proposed Adjudicator
appointed shall become the Adjudicator for all purposes), and if both such
Adjudicators are timely appointed, the two (2) Adjudicators, within ten
(10) days after the appointment of the last to be appointed, shall jointly
select an Adjudicator to render a final decision in the matter, provided,
however, in the event that the two (2) such Adjudicators so appointed cannot
agree upon a final Adjudicator within such ten (10) day period, then either
Party may apply to the Circuit Court for Calvert County, Maryland, to appoint
the Adjudicator and the decision of the Circuit Court shall be final and binding
on the Parties. Each Party shall pay the costs of the Adjudicator appointed by
that Party. Any and all costs of any Adjudicator that is mutually appointed (or
appointed by each Parties’ Adjudicator), shall be equally divided between the
Parties.

20.4 Offer of Lease. The submission of this Lease for examination does not
constitute a reservation of or option for the Property, and this Lease shall
become effective as a Lease only upon execution and delivery thereof by Landlord
and Tenant.

20.5 Governing Law. This Lease shall be governed by, and construed in accordance
with, the laws of the state of Maryland, without regard to conflict of laws
principles. If any provision of this Lease or the application thereof to any
Person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Lease shall not be affected thereby and each provision of the
Lease shall be valid and enforceable to the fullest extent permitted by the law.

20.6 True Lease. Notwithstanding anything herein to the contrary, Landlord and
Tenant intend that this Lease constitute a true lease of the Property and not a
lease intended for security or other financing arrangements, and the Parties
hereto have treated and will continue to treat this Lease as a true lease for
all purposes, including, without limitation, tax and accounting.

20.7 Time is of the Essence. Except as otherwise expressly set forth in this
Lease, in the event Landlord or Tenant shall be delayed or hindered in, or
prevented from, the performance of any act required hereunder by reason of Force
Majeure, then performance of such acts shall be excused for the period of the
delay, and the period of the performance of any such act shall be extended for a
period equivalent to the period of such delay. For purposes of this Lease,
“Force Majeure” means delay due in whole or in part to any strike, lockout,
labor trouble, civil disorder, inability to procure materials, failure of power,
restrictive governmental laws and regulations, riots, insurrections, war, fuel
shortages, accidents, casualties, acts of God, acts caused directly or
indirectly by the other Party (or that Party’s agents, employees, contractors,
licensees or invitees) or any other cause beyond the reasonable control of the
Party, then that Party shall not be deemed in Default under this Lease as a
result of such failure and any time for performance

 

55



--------------------------------------------------------------------------------

provided for herein shall be extended by the period of delay resulting from such
cause. In order for a Party to claim a Force Majeure delay, the Party must
provide written notice to the other Party within ten (10) days of the occurrence
of the event giving rise to the Force Majeure event and the amount of delay in
performance that results from the Force Majeure delay. Force Majeure shall not
excuse or delay the payment of any monetary obligation under this Lease or
Tenant’s obligations under ARTICLE 5 or ARTICLE 7 of this Lease.

20.8 Counterparts. This Lease may be executed simultaneously or in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

20.9 Recorded Memorandum. This Lease shall not be recorded. However, the Parties
hereto, on the request of either of them, shall enter into a memorandum of this
Lease, in recordable form, setting forth the information specified in
Section 3-101(e) of the Real Property Article of the Annotated Code of Maryland,
or any successor or amendatory statute thereof. The Party submitting the
memorandum for recording shall be obligated to pay any and all transfer and
recordation taxes that may be due or required to be paid in connection with the
recording of the memorandum or the underlying Lease referred to therein. Upon
any extensions hereof, an amendment to such memorandum may be executed and
recorded reflecting such renewal and the expiration date thereof.
Notwithstanding anything herein to the contrary, Landlord and Tenant agree not
to record any memorandum of this Lease until after the Lease Commencement Date.

20.10 Single Ownership. Notwithstanding anything to the contrary contained
elsewhere in this Lease, the Property and that property on the Campus known
generally as the Calvert Medical Arts Building must at all times (unless
ownership is transferred pursuant to foreclosure or deed-in-lieu of foreclosure
of a Leasehold Mortgage) be leased from Landlord by entities under common
control. That is, except in the event of a transfer pursuant to a foreclosure or
deed-in-lieu of foreclosure of a Leasehold Mortgage, the entity that Leases the
Property, pursuant to this Lease, and the entity that leases the ground under
the Calvert Medical Arts Building must be Affiliates.

20.11 WAIVER OF TRIAL BY JURY. LANDLORD AND TENANT HEREBY KNOWINGLY AND
VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER PARTY ON ANY AND EVERY MATTER,
DIRECTLY OR INDIRECTLY, ARISING OUT OF OR WITH RESPECT TO THIS LEASE OR THE
PROPERTY.

*        *        *

[Signatures contained on separate page following.]

 

56



--------------------------------------------------------------------------------

THIS LEASE IS SIGNED as of the date first written above.

 

LANDLORD:   CALVERT MEMORIAL HOSPITAL OF CALVERT COUNTY   a Maryland
not-for-profit corporation   By:  

/s/ James J. Xinis

  Name:   James J. Xinis   Title:   President TENANT:  

CHP CALVERT MOB OWNER, LLC,

a Delaware limited liability company

  By:  

E. M. Gray

  Name:   Erin M. Gray   Title:   Vice President

 

57



--------------------------------------------------------------------------------

EXHIBIT A

Land

[Intentionally Omitted]

EXHIBIT 5.2

Prohibitions and Limitations on Use

[Intentionally Omitted]

EXHIBIT 5.4

Restricted Zip Codes

[Intentionally Omitted]

EXHIBIT 7.3(i)

Proposed Tenant Form

[Intentionally Omitted]

EXHIBIT 10.1

Insurance Requirements

[Intentionally Omitted]